UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01944 Principal Variable Contracts Funds, Inc. (Exact name of registrant as specified in charter) 711 High Street, Des Moines, IA 50392-2080 (Address of principal executive offices) Princor Financial Services Corporation, Des Moines, IA 50392-2080 (Name and address of agent for service) Registrants telephone number, including area code: 515-247-6783 Date of fiscal year end: December 31, 2012 Date of reporting period: March 31, 2012 ITEM 1  SCHEDULE OF INVESTMENTS Schedule of Investments Asset Allocation Account March 31, 2012 (unaudited) COMMON STOCKS - 55.24% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Advertising - 0.12% Automobile Parts & Equipment (continued) Interpublic Group of Cos Inc/The $ 10 Nokian Renkaat OYJ $ 5 JCDecaux SA (a) 62 2 $ 185 Omnicom Group Inc 22 Publicis Groupe SA 83 5 Banks - 4.44% WPP PLC 30 Banco Bilbao Vizcaya Argentaria SA 27 $ 69 Banco de Sabadell SA 3 Banco Popolare SC 3 Aerospace & Defense - 1.08% Banco Popular Espanol SA 3 Alliant Techsystems Inc 41 Banco Popular Espanol SA - Rights (a),(c)  BAE Systems PLC 15 Banco Santander SA 51 Boeing Co/The 96 Bank of America Corp European Aeronautic Defence and Space Co 13 Bank of East Asia Ltd 17 NV Bank of New York Mellon Corp/The 77 Exelis Inc 4 Barclays PLC 38 Finmeccanica SpA 2 BB&T Corp 50 General Dynamics Corp 44 BNP Paribas SA 39 Goodrich Corp 27 3 BOC Hong Kong Holdings Ltd 28 L-3 Communications Holdings Inc 16 Capital One Financial Corp 59 Lockheed Martin Corp 28 Citigroup Inc Northrop Grumman Corp 19 Comerica Inc 13 Raytheon Co Commerzbank AG (a) 1 Rolls-Royce Holdings PLC (a),(b) 30 Credit Agricole SA 7 Safran SA 4 Credit Suisse Group AG (a) 27 Thales SA 78 3 Danske Bank A/S (a) 6 United Technologies Corp Deutsche Bank AG 37 $ 632 DNB ASA 8 Erste Group Bank AG 4 Agriculture - 1.15% Fifth Third Bancorp 28 Altria Group Inc 61 Goldman Sachs Group Inc/The Archer-Daniels-Midland Co 3 Hang Seng Bank Ltd 43 British American Tobacco PLC 63 HSBC Holdings PLC 87 Imperial Tobacco Group PLC 27 Huntington Bancshares Inc/OH 12 Lorillard Inc 28 Intesa Sanpaolo SpA 18 Philip Morris International Inc JP Morgan Chase & Co Reynolds American Inc Julius Baer Group Ltd (a) 7 Swedish Match AB 12 KBC Groep NV 80 2 $ 673 KeyCorp 17 Airlines - 0.02% Lloyds Banking Group PLC (a) 16 Deutsche Lufthansa AG 2 M&T Bank Corp 24 Southwest Airlines Co 11 National Bank of Greece SA (a) 1 $ 13 Nordea Bank AB 23 Northern Trust Corp 11 Apparel - 0.36% PNC Financial Services Group Inc 65 Adidas AG 11 Regions Financial Corp 18 Burberry Group PLC 7 Royal Bank of Scotland Group PLC (a) 5 Christian Dior SA 49 8 Skandinaviska Enskilda Banken AB 8 Coach Inc 27 Societe Generale SA 21 Nike Inc 49 Standard Chartered PLC 33 Ralph Lauren Corp 85 15 State Street Corp 46 VF Corp 93 SunTrust Banks Inc 27 $ 210 Svenska Handelsbanken AB 17 Automobile Manufacturers - 0.25% Swedbank AB 9 UBS AG (a) 29 Bayerische Motoren Werke AG 28 UniCredit SpA (a) 8 Daimler AG 37 Fiat Industrial SpA 7 Unione di Banche Italiane SCPA 2 Fiat SpA 4 US Bancorp Ford Motor Co 9 Wells Fargo & Co PACCAR Inc 20 Zions Bancorporation 6 Peugeot SA 2 $ 2,594 Renault SA 10 Beverages - 1.16% Scania AB 6 Anheuser-Busch InBev NV 29 Volkswagen AG 27 4 Beam Inc 7 Volvo AB - B Shares 22 Brown-Forman Corp 11 $ 149 Coca-Cola Co/The Automobile Parts & Equipment - 0.32% Coca-Cola Enterprises Inc 21 Constellation Brands Inc (a) 12 BorgWarner Inc (a) 88 Cie Generale des Etablissements Michelin 15 Diageo PLC 40 Continental AG 75 7 Heineken NV 20 Johnson Controls Inc 70 Molson Coors Brewing Co 19 PepsiCo Inc See accompanying notes 1 Schedule of Investments Asset Allocation Account March 31, 2012 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Beverages (continued) Commercial Services (continued) Pernod-Ricard SA 174 $ 18 Visa Inc 914 $ 108 SABMiller PLC 907 36 Western Union Co/The 1,464 26 $ 680 $ 434 Biotechnology - 0.64% Computers - 3.47% Amgen Inc 2,059 140 Accenture PLC - Class A 114 7 Biogen Idec Inc (a) 921 116 Apple Inc (a) 1,673 1,003 Celgene Corp (a) 105 8 AtoS 31 2 Gilead Sciences Inc (a) 1,826 89 Cap Gemini SA 264 12 Life Technologies Corp (a) 291 14 Cognizant Technology Solutions Corp (a) 697 54 Novozymes A/S 205 6 Dell Inc (a) 2,995 50 $ 373 EMC Corp/MA (a) 3,963 118 Hewlett-Packard Co 5,051 120 Building Materials - 0.05% International Business Machines Corp 2,261 472 Cie de St-Gobain 340 15 Lexmark International Inc 176 6 Fortune Brands Home & Security Inc (a) 125 3 NetApp Inc (a) 825 37 Geberit AG (a) 48 10 SanDisk Corp (a) 2,415 120 Lafarge SA 82 4 Teradata Corp (a) 344 23 $ 32 $ 2,024 Chemicals - 1.30% Consumer Products - 0.28% Air Liquide SA 227 30 Avery Dennison Corp 178 5 Air Products & Chemicals Inc 175 16 Clorox Co/The 792 55 Airgas Inc 90 8 Henkel AG & Co KGaA 126 8 Akzo Nobel NV 95 6 Husqvarna AB 321 2 BASF SE 844 74 Kimberly-Clark Corp 988 73 Bayer AG 609 43 Reckitt Benckiser Group PLC 341 19 CF Industries Holdings Inc 615 112 $ 162 Dow Chemical Co/The 398 14 Ecolab Inc 369 23 Cosmetics & Personal Care - 0.88% EI du Pont de Nemours & Co 2,836 150 Avon Products Inc 418 8 FMC Corp 139 15 Beiersdorf AG 84 5 Givaudan SA (a) 8 8 Colgate-Palmolive Co 702 69 International Flavors & Fragrances Inc 127 7 Estee Lauder Cos Inc/The 96 6 Johnson Matthey PLC 201 8 L'Oreal SA 135 17 K+S AG 126 7 Procter & Gamble Co/The 6,038 406 Koninklijke DSM NV 426 25 $ 511 Lanxess AG 79 6 Distribution & Wholesale - 0.26% Linde AG 141 25 Arrow Electronics Inc (a) 2,174 91 Lonza Group AG (a) 39 2 Monsanto Co 571 45 Genuine Parts Co 388 24 Mosaic Co/The 72 4 Li & Fung Ltd 12,000 28 PPG Industries Inc 165 16 Wolseley PLC 210 8 Praxair Inc 579 66 $ 151 Sherwin-Williams Co/The 26 3 Diversified Financial Services - 0.61% Sigma-Aldrich Corp 90 7 American Express Co 1,284 74 Solvay SA 16 2 BlackRock Inc 43 9 Syngenta AG 90 31 Charles Schwab Corp/The 456 6 Yara International ASA 154 7 CME Group Inc 127 37 $ 760 Deutsche Boerse AG 142 9 Coal - 0.06% Discover Financial Services 1,602 53 E*Trade Financial Corp (a) 72 1 Consol Energy Inc 554 19 Peabody Energy Corp 529 15 Federated Investors Inc 182 4 $ 34 Franklin Resources Inc 247 31 Hong Kong Exchanges and Clearing Ltd 2,775 47 Commercial Services - 0.74% Janus Capital Group Inc 274 2 Abertis Infraestructuras SA 127 2 Legg Mason Inc 386 11 Aggreko PLC 596 21 NASDAQ OMX Group Inc/The (a) 339 9 Atlantia SpA 239 4 NYSE Euronext 490 15 Automatic Data Processing Inc 1,386 76 Old Mutual PLC 4,667 12 Capita PLC 999 12 SLM Corp 1,194 19 Edenred 160 5 T Rowe Price Group Inc 228 15 Equifax Inc 178 8 $ 354 Experian PLC 1,136 18 G4S PLC 2,842 12 Electric - 1.88% Iron Mountain Inc 298 8 AES Corp/The (a) 1,054 14 Mastercard Inc 181 76 Ameren Corp 983 32 Moody's Corp 234 10 American Electric Power Co Inc 783 30 Robert Half International Inc 235 7 CLP Holdings Ltd 5,000 43 RR Donnelley & Sons Co 699 9 Consolidated Edison Inc 440 26 SGS SA 12 23 Dominion Resources Inc/VA 1,395 72 Sodexo 105 9 DTE Energy Co 440 24 See accompanying notes 2 Schedule of Investments Asset Allocation Account March 31, 2012 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Electric (continued) Environmental Control (continued) Duke Energy Corp $ 41 Waste Management Inc $ 41 E.ON AG 36 $ 69 EDF SA 5 Edison International 23 Food - 1.74% EDP - Energias de Portugal SA 5 Associated British Foods PLC 5 Enel SpA 23 Campbell Soup Co 12 Entergy Corp 30 Carrefour SA 10 Exelon Corp 57 ConAgra Foods Inc 80 FirstEnergy Corp 32 Danone 36 Fortum OYJ 11 Delhaize Group SA 96 5 GDF Suez 25 Distribuidora Internacional de Alimentacion 2 SA (a) Iberdrola SA 21 Integrys Energy Group Inc 75 General Mills Inc 70 International Power PLC 6 HJ Heinz Co 47 NextEra Energy Inc 42 Kellogg Co 40 Northeast Utilities 26 Koninklijke Ahold NV 17 NRG Energy Inc (a) 51 Kraft Foods Inc 73 Pepco Holdings Inc 5 Kroger Co/The 31 PG&E Corp 23 Nestle SA Pinnacle West Capital Corp 8 Safeway Inc 73 Power Assets Holdings Ltd 29 Sara Lee Corp 19 Smithfield Foods Inc (a) 93 PPL Corp 18 Progress Energy Inc 32 Suedzucker AG 73 2 Public Service Enterprise Group Inc 25 SUPERVALU Inc 3 Red Electrica Corp SA 6 Sysco Corp 26 RWE AG 24 TESCO PLC 31 SCANA Corp 8 Tyson Foods Inc 19 Southern Co/The 86 Unilever NV - CVA 32 SSE PLC 15 Unilever PLC 27 Terna Rete Elettrica Nazionale SpA 4 Whole Foods Market Inc Verbund AG 70 2 WM Morrison Supermarkets PLC 12 Wisconsin Energy Corp 35 $ 1,015 Xcel Energy Inc 29 Food Service - 0.03% $ 1,099 Compass Group PLC 17 Electrical Components & Equipment - 0.20% Emerson Electric Co 77 Forest Products & Paper - 0.14% Legrand SA 93 4 International Paper Co 7 Molex Inc 5 MeadWestvaco Corp 64 Schneider Electric SA 27 Stora Enso OYJ 1 Vestas Wind Systems A/S (a) 2 Svenska Cellulosa AB 3 $ 115 UPM-Kymmene OYJ 7 Electronics - 0.62% $ 82 Agilent Technologies Inc 26 Gas - 0.25% Amphenol Corp 19 CenterPoint Energy Inc 21 Honeywell International Inc Centrica PLC 23 Jabil Circuit Inc 9 Enagas SA 3 Koninklijke Philips Electronics NV 20 Hong Kong & China Gas Co Ltd 28 Thermo Fisher Scientific Inc 45 National Grid PLC 23 Tyco International Ltd NiSource Inc 11 $ 361 Sempra Energy 32 Engineering & Construction - 0.40% Snam SpA 5 ABB Ltd (a) 35 $ 146 ACS Actividades de Construccion y Servicios 4 Hand & Machine Tools - 0.08% SA Sandvik AB 12 Aeroports de Paris 14 1 Schindler Holding AG - PC 51 6 Aker Solutions ASA 2 Stanley Black & Decker Inc 26 Bouygues SA 6 $ 44 Ferrovial SA 5 Foster Wheeler AG (a) 53 Healthcare - Products - 0.71% Jacobs Engineering Group Inc (a) 11 Baxter International Inc 46 Kvaerner ASA (a)  Becton Dickinson and Co 28 Skanska AB 4 Boston Scientific Corp (a) 14 URS Corp 93 CareFusion Corp (a) 9 Vinci SA 18 Cie Generale d'Optique Essilor International 20 $ 232 SA CR Bard Inc 22 Environmental Control - 0.12% Fresenius SE & Co KGaA 11 Republic Services Inc 20 Intuitive Surgical Inc (a) 81 44 Stericycle Inc (a) 91 8 Luxottica Group SpA 93 3 See accompanying notes 3 Schedule of Investments Asset Allocation Account March 31, 2012 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Healthcare - Products (continued) Insurance (continued) Medtronic Inc $ 63 Legal & General Group PLC $ 10 Patterson Cos Inc 9 Lincoln National Corp 65 QIAGEN NV (a) 4 Loews Corp 16 Smith & Nephew PLC 12 Marsh & McLennan Cos Inc 21 Sonova Holding AG (a) 65 7 MetLife Inc 39 St Jude Medical Inc 36 Muenchener Rueckversicherungs AG 25 Stryker Corp 30 PartnerRe Ltd 55 Synthes Inc (d) 83 14 Progressive Corp/The 20 Varian Medical Systems Inc (a) 23 Prudential Financial Inc 37 Zimmer Holdings Inc 22 Prudential PLC 25 $ 417 RSA Insurance Group PLC 6 Sampo OYJ 19 Healthcare - Services - 0.94% Standard Life PLC 8 Aetna Inc 26 Swiss Re AG 6 Cigna Corp 32 Travelers Cos Inc/The 32 Coventry Health Care Inc Unum Group 86 DaVita Inc (a) 20 XL Group PLC 9 Fresenius Medical Care AG & Co KGaA 14 Zurich Financial Services AG (a) 28 HealthSouth Corp (a) 94 Humana Inc 19 $ 1,214 Laboratory Corp of America Holdings (a) 31 Internet - 1.14% Quest Diagnostics Inc 16 Amazon.com Inc (a) Tenet Healthcare Corp (a) 8 eBay Inc (a) 74 UnitedHealth Group Inc 55 Expedia Inc 5 Universal Health Services Inc 82 Google Inc (a) WellPoint Inc 32 priceline.com Inc (a) 88 63 $ 546 Symantec Corp (a) 33 TripAdvisor Inc (a) 6 Holding Companies - Diversified - 0.25% Yahoo! Inc (a) 83 Groupe Bruxelles Lambert SA 15 $ 663 Hutchison Whampoa Ltd 60 LVMH Moet Hennessy Louis Vuitton SA 29 Investment Companies - 0.03% Swire Pacific Ltd 22 Investor AB 12 Wharf Holdings Ltd 18 Resolution Ltd 5 $ 144 $ 17 Home Builders - 0.18% Iron & Steel - 0.24% DR Horton Inc 4 Allegheny Technologies Inc 33 1 Lennar Corp 7 ArcelorMittal 15 Toll Brothers Inc (a) 93 Cliffs Natural Resources Inc 19 $ 104 Nucor Corp 7 Salzgitter AG 14 1 Home Furnishings - 0.02% Steel Dynamics Inc 91 Electrolux AB 4 ThyssenKrupp AG 4 Harman International Industries Inc 5 United States Steel Corp 54 2 Whirlpool Corp 64 5 Voestalpine AG 96 3 $ 14 $ 143 Housewares - 0.01% Leisure Products & Services - 0.01% Newell Rubbermaid Inc 5 Carnival PLC 8 Insurance - 2.08% Lodging - 0.15% ACE Ltd 29 Accor SA 7 Admiral Group PLC 5 Intercontinental Hotels Group PLC 8 Aegon NV (a) 8 Sands China Ltd 30 Aflac Inc 18 Starwood Hotels & Resorts Worldwide Inc 30 Ageas 4 Whitbread PLC 7 AIA Group Ltd 68 Wynn Resorts Ltd 21 3 Allianz SE 34 $ 85 Allstate Corp/The 21 American International Group Inc (a) 6 Machinery - Construction & Mining - 0.36% Aon Corp 19 Atlas Copco AB - A Shares 14 Assicurazioni Generali SpA 30 Atlas Copco AB - B Shares 7 Assurant Inc 62 Caterpillar Inc Aviva PLC 14 $ 211 AXA SA 23 Berkshire Hathaway Inc - Class B (a) Machinery - Diversified - 0.18% Chubb Corp/The Alstom SA 7 Fidelity National Financial Inc 66 Cummins Inc 22 Genworth Financial Inc (a) 5 Deere & Co 41 Hartford Financial Services Group Inc 11 Hexagon AB 4 ING Groep NV (a) 28 Kone OYJ 8 See accompanying notes 4 Schedule of Investments Asset Allocation Account March 31, 2012 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Machinery - Diversified (continued) Office & Business Equipment (continued) Metso OYJ 96 $ 4 Xerox Corp $ 19 Weir Group PLC/The 10 $ 31 Xylem Inc/NY 9 $ 105 Oil & Gas - 4.73% Anadarko Petroleum Corp Media - 1.63% Apache Corp 97 AMC Networks Inc (a) 5 BG Group PLC 45 British Sky Broadcasting Group PLC 8 BP PLC 88 Cablevision Systems Corp 7 Cairn Energy PLC (a) 2 CBS Corp 42 Chesapeake Energy Corp 98 Comcast Corp - Class A Chevron Corp DIRECTV (a) 92 ConocoPhillips Discovery Communications Inc - A Shares (a) 24 Denbury Resources Inc (a) 20 Gannett Co Inc 4 Devon Energy Corp 63 ITV PLC 4 Diamond Offshore Drilling Inc 15 McGraw-Hill Cos Inc/The 24 ENI SpA 49 Modern Times Group AB 37 2 EOG Resources Inc 58 News Corp - Class A 82 Exxon Mobil Corp Reed Elsevier NV 12 Galp Energia SGPS SA 3 Reed Elsevier PLC 15 Hess Corp 97 Scripps Networks Interactive Inc 12 Marathon Oil Corp 45 Societe Television Francaise 1 90 1 Marathon Petroleum Corp 31 Time Warner Cable Inc 57 Murphy Oil Corp 12 Time Warner Inc Newfield Exploration Co (a) 8 Viacom Inc 68 Noble Corp (a) 21 Walt Disney Co/The Noble Energy Inc 18 $ 950 Occidental Petroleum Corp Pioneer Natural Resources Co 25 Metal Fabrication & Hardware - 0.16% Repsol YPF SA 6 Assa Abloy AB 8 Royal Dutch Shell PLC - A Shares 80 Precision Castparts Corp 63 Royal Dutch Shell PLC - B Shares 61 SKF AB 7 Southwestern Energy Co (a) 31 Tenaris SA 8 Statoil ASA 26 Vallourec SA 73 5 Total SA 74 $ 91 Transocean Ltd/Switzerland 13 Mining - 0.64% Tullow Oil PLC 17 Alcoa Inc 5 Valero Energy Corp 33 Anglo American PLC 36 WPX Energy Inc (a) 10 Antofagasta PLC 5 $ 2,762 BHP Billiton PLC 48 Oil & Gas Services - 0.78% Freeport-McMoRan Copper & Gold Inc 69 Amec PLC 5 Kazakhmys PLC 3 Baker Hughes Inc 38 Lonmin PLC 3 Cameron International Corp (a) 36 Molycorp Inc (a) 40 Cie Generale de Geophysique - Veritas (a) 4 Newmont Mining Corp 49 FMC Technologies Inc (a) 28 Norsk Hydro ASA 5 Fugro NV 46 3 Randgold Resources Ltd 82 7 Halliburton Co 64 Rio Tinto PLC 57 National Oilwell Varco Inc 70 Umicore SA 6 Petrofac Ltd 7 Vedanta Resources PLC 3 Saipem SpA 10 Vulcan Materials Co 65 3 Schlumberger Ltd Xstrata PLC 34 Subsea 7 SA (a) 5 $ 373 Technip SA 75 9 Miscellaneous Manufacturing - 1.27% $ 457 3M Co 92 Packaging & Containers - 0.02% Alfa Laval AB 7 Ball Corp 8 Danaher Corp 79 Owens-Illinois Inc (a) 86 2 Eaton Corp 21 Rexam PLC 1 General Electric Co Sealed Air Corp 94 2 Illinois Tool Works Inc $ 13 ITT Corp 4 Leggett & Platt Inc 3 Pharmaceuticals - 3.62% Orkla ASA 5 Abbott Laboratories Siemens AG 59 Actelion Ltd (a) 79 3 Smiths Group PLC 6 Allergan Inc/United States 68 Textron Inc 12 AmerisourceBergen Corp 20 Wartsila OYJ Abp 5 AstraZeneca PLC 42 $ 743 Bristol-Myers Squibb Co Cardinal Health Inc 18 Office & Business Equipment - 0.05% Eli Lilly & Co 59 Pitney Bowes Inc 12 See accompanying notes 5 Schedule of Investments Asset Allocation Account March 31, 2012 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Pharmaceuticals (continued) Retail - 3.09% Express Scripts Inc (a) $ 50 Abercrombie & Fitch Co $ 7 GlaxoSmithKline PLC 78 AutoZone Inc (a) 43 Johnson & Johnson Bed Bath & Beyond Inc (a) 33 McKesson Corp 30 Best Buy Co Inc 9 Mead Johnson Nutrition Co 44 CarMax Inc (a) 11 Medco Health Solutions Inc (a) 50 Cie Financiere Richemont SA 22 Merck & Co Inc Costco Wholesale Corp 54 Merck KGaA 48 5 CVS Caremark Corp 79 Novartis AG 87 Esprit Holdings Ltd 4 Novo Nordisk A/S 35 Family Dollar Stores Inc 8 Omnicare Inc GameStop Corp 4 Pfizer Inc Gap Inc/The Roche Holding AG 69 Hennes & Mauritz AB 27 Sanofi 60 Home Depot Inc/The Shire PLC 14 Inditex SA 16 $ 2,113 JC Penney Co Inc 7 Kingfisher PLC 9 Pipelines - 0.20% Kohl's Corp 24 El Paso Corp 33 Lowe's Cos Inc 55 ONEOK Inc 8 Ltd Brands Inc 21 Spectra Energy Corp 25 Macy's Inc 22 Williams Cos Inc/The 51 Marks & Spencer Group PLC 13 $ 117 McDonald's Corp Publicly Traded Investment Fund - 0.63% Next PLC 9 SPDR S&P MidCap rust 37 6 Nordstrom Inc 11 Technology Select Sector SPDR Fund Orchard Supply Hardware Stores Corp (a),(b) 7  $ 368 O'Reilly Automotive Inc (a) 18 PPR 54 9 Real Estate - 0.32% Ross Stores Inc 23 Cheung Kong Holdings Ltd 52 Sears Holdings Corp (a) 11 Hang Lung Group Ltd 13 Staples Inc 12 Hang Lung Properties Ltd 22 Starbucks Corp Henderson Land Development Co Ltd 17 Swatch Group AG/The - BR 23 11 IMMOFINANZ AG 2 Target Corp 57 Kerry Properties Ltd 9 Tiffany & Co 11 New World Development Co Ltd 9 TJX Cos Inc 58 Sino Land Co Ltd 11 Urban Outfitters Inc (a) 5 Sun Hung Kai Properties Ltd 38 Walgreen Co 33 Swire Properties Ltd (a) 3 Wal-Mart Stores Inc Wheelock & Co Ltd 9 Yum! Brands Inc $ 185 $ 1,804 REITS - 1.00% Savings & Loans - 0.02% American Tower Corp People's United Financial Inc 14 AvalonBay Communities Inc 28 Boston Properties Inc 32 British Land Co PLC 5 Semiconductors - 2.84% Advanced Micro Devices Inc (a) 17 Capital Shopping Centres Group PLC 2 Corio NV 47 2 Altera Corp 46 Equity Residential 31 Analog Devices Inc 42 Fonciere Des Regions 21 2 Applied Materials Inc 96 Gecina SA 15 2 ARM Holdings PLC 14 Hammerson PLC 4 ASML Holding NV 22 Broadcom Corp (a) 72 HCP Inc 28 First Solar Inc (a) 13  Health Care REIT Inc 16 Host Hotels & Resorts Inc 23 Infineon Technologies AG 20 ICADE 14 1 Intel Corp Kimco Realty Corp 15 KLA-Tencor Corp 50 Klepierre 75 3 Linear Technology Corp 28 LSI Corp (a) 17 Land Securities Group PLC 7 MEMC Electronic Materials Inc (a) 90  Link REIT/The 21 ProLogis Inc 29 Microchip Technology Inc 25 Micron Technology Inc (a) 27 Public Storage 28 Novellus Systems Inc (a) 18 1 Segro PLC 2 NVIDIA Corp (a) 46 Simon Property Group Inc 73 Unibail-Rodamco SE 63 13 Qualcomm Inc Renewable Energy Corp ASA (a)  Ventas Inc 29 Vornado Realty Trust 25 Texas Instruments Inc Weyerhaeuser Co 24 Xilinx Inc 32 $ 582 $ 1,656 See accompanying notes 6 Schedule of Investments Asset Allocation Account March 31, 2012 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Shipbuilding - 0.00% Transportation (continued) Huntington Ingalls Industries Inc (a) 60 $ 2 Groupe Eurotunnel SA 234 $ 2 Koninklijke Vopak NV 29 2 Software - 1.73% Kuehne + Nagel International AG 23 3 Adobe Systems Inc (a) 985 34 MTR Corp Ltd 4,064 15 Cerner Corp (a) 350 27 Norfolk Southern Corp 1,581 104 Citrix Systems Inc (a) 425 34 PostNL NV 375 2 TNT Express NV 375 5 Dassault Systemes SA 60 6 Union Pacific Corp 1,021 110 Dun & Bradstreet Corp/The 53 4 Intuit Inc 936 56 United Parcel Service Inc 1,701 137 Microsoft Corp 14,346 463 $ 529 Oracle Corp 6,206 181 Water - 0.02% Red Hat Inc (a) 1,974 118 Severn Trent PLC 208 5 Sage Group PLC/The 1,121 5 United Utilities Group PLC 489 5 Salesforce.com Inc (a) 280 43 Veolia Environnement SA 249 4 SAP AG 571 40 $ 14 $ 1,011 TOTAL COMMON STOCKS $ 32,249 Telecommunications - 2.58% PREFERRED STOCKS - 0.08% Shares Held Value (000's) Alcatel-Lucent/France (a) 4,658 11 Automobile Manufacturers - 0.05% AT&T Inc 9,180 287 Porsche Automobil Holding SE 145 9 BT Group PLC 3,105 11 Volkswagen AG 131 23 CenturyLink Inc 2,977 115 $ 32 Ciena Corp (a) 9,401 152 Cisco Systems Inc 8,763 185 Consumer Products - 0.02% Corning Inc 3,308 47 Henkel AG & Co KGaA 153 11 Deutsche Telekom AG 2,423 29 Eutelsat Communications SA 62 2 Media - 0.01% France Telecom SA 1,312 20 ProSiebenSat.1 Media AG 114 3 Frontier Communications Corp 2,199 9 Inmarsat PLC 440 3 Juniper Networks Inc (a) 1,148 26 Retail - 0.00% Koninklijke KPN NV 1,024 11 Orchard Supply Hardware Stores Corp (a),(b) 7 — MetroPCS Communications Inc (a) 888 8 Millicom International Cellular SA 100 11 TOTAL PREFERRED STOCKS $ 46 Motorola Mobility Holdings Inc (a) 544 21 Principal Motorola Solutions Inc 593 30 BONDS - 14.00% Amount (000's) Value (000's) Nokia OYJ 2,204 12 Nortel Networks Corp (a) 38 — Aerospace & Defense - 0.09% L-3 Communications Corp Portugal Telecom SGPS SA 1,019 6 4.95%, 02/15/2021 $ 50 $ 52 SES SA 202 5 Sprint Nextel Corp (a) 1,100 3 Swisscom AG 59 24 Agriculture - 0.21% Telecom Italia SpA 5,861 7 Altria Group Inc Telefonaktiebolaget LM Ericsson 1,676 17 9.25%, 08/06/2019 30 40 Telefonica SA ADR 3 — BAT International Finance PLC Telefonica SA 2,781 46 9.50%, 11/15/2018 (d) 40 55 Telenor ASA 1,126 21 Bunge Ltd Finance Corp TeliaSonera AB 3,274 23 8.50%, 06/15/2019 25 30 Verizon Communications Inc 6,355 243 $ 125 Vivendi SA 997 18 Vodafone Group PLC 38,004 105 Banks - 2.04% $ 1,508 Abbey National Treasury Services PLC/London Textiles - 0.03% 3.88%, 11/10/2014 (d) 100 101 Cintas Corp 428 17 Australia & New Zealand Banking Group Ltd 3.25%, 03/01/2016 (d) 100 103 Bank of America Corp Toys, Games & Hobbies - 0.02% 5.65%, 05/01/2018 80 85 Hasbro Inc 108 4 BNP Paribas SA Mattel Inc 276 9 5.00%, 01/15/2021 50 50 $ 13 Citigroup Inc Transportation - 0.91% 6.13%, 11/21/2017 35 39 AP Moeller - Maersk A/S - A shares 1 7 6.13%, 05/15/2018 35 39 AP Moeller - Maersk A/S - B shares 2 15 8.50%, 05/22/2019 70 86 CH Robinson Worldwide Inc 489 32 Cooperatieve Centrale Raiffeisen- CSX Corp 2,396 52 Boerenleenbank BA/Utrect Deutsche Post AG 1,075 21 3.38%, 01/19/2017 50 51 DSV A/S 94 2 Credit Suisse/New York NY Expeditors International of Washington Inc 349 16 5.40%, 01/14/2020 50 52 FedEx Corp 44 4 6.00%, 02/15/2018 10 11 Firstgroup PLC 1 — See accompanying notes 7 Schedule of Investments Asset Allocation Account March 31, 2012 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Banks (continued) Electric - 0.26% Goldman Sachs Group Inc/The EDF SA 5.75%, 01/24/2022 $ 115 $ 118 4.60%, 01/27/2020 (d) $ 25 $ 27 HSBC Holdings PLC FirstEnergy Solutions Corp 4.00%, 03/30/2022 45 45 6.05%, 08/15/2021 65 73 JP Morgan Chase & Co PPL WEM Holdings PLC 3.15%, 07/05/2016 75 77 3.90%, 05/01/2016 (d) 50 52 6.00%, 01/15/2018 80 93 $ 152 Lloyds TSB Bank PLC 5.80%, 01/13/2020 (d) Electronics - 0.13% Standard Chartered PLC Koninklijke Philips Electronics NV 3.85%, 04/27/2015 (d) 3.75%, 03/15/2022 75 75 Wachovia Corp 5.63%, 10/15/2016 30 33 Engineering & Construction - 0.17% $ 1,190 BAA Funding Ltd 4.88%, 07/15/2023 (d) Biotechnology - 0.23% Gilead Sciences Inc 4.50%, 04/01/2021 40 42 Finance - Mortgage Loan/Banker - 1.16% 5.65%, 12/01/2041 30 32 Fannie Mae Life Technologies Corp 1.25%, 09/28/2016 6.00%, 03/01/2020 55 63 Freddie Mac $ 137 3.75%, 03/27/2019 Building Materials - 0.22% $ 677 CRH America Inc Food - 0.33% 6.00%, 09/30/2016 55 60 ConAgra Foods Inc Holcim US Finance Sarl & Cie SCS 8.25%, 09/15/2030 15 19 6.00%, 12/30/2019 (d) 65 67 Delhaize Group SA $ 127 5.70%, 10/01/2040 66 61 Kraft Foods Inc Chemicals - 0.10% 6.88%, 01/26/2039 55 69 Ecolab Inc Woolworths Ltd 3.00%, 12/08/2016 35 36 4.00%, 09/22/2020 (d) 40 41 Valspar Corp $ 190 4.20%, 01/15/2022 20 21 $ 57 Forest Products & Paper - 0.13% Georgia-Pacific LLC Commercial Services - 0.06% 7.75%, 11/15/2029 25 31 Verisk Analytics Inc 8.88%, 05/15/2031 35 47 5.80%, 05/01/2021 35 37 $ 78 Healthcare - Products - 0.08% Computers - 0.12% Boston Scientific Corp Hewlett-Packard Co 4.65%, 12/09/2021 65 68 6.00%, 01/15/2020 40 46 Healthcare - Services - 0.35% Distribution & Wholesale - 0.02% Cigna Corp Ingram Micro Inc 5.25%, 09/01/2017 10 11 2.75%, 11/15/2016 60 61 Coventry Health Care Inc 5.45%, 06/15/2021 45 49 Diversified Financial Services - 1.19% Quest Diagnostics Inc ABB Treasury Center USA Inc 6.95%, 07/01/2037 35 43 2.50%, 06/15/2016 (d) 70 71 UnitedHealth Group Inc FUEL Trust 6.63%, 11/15/2037 40 50 4.21%, 04/15/2016 (d) $ 203 General Electric Capital Corp 5.30%, 02/11/2021 40 43 Insurance - 0.86% 5.63%, 05/01/2018 60 70 Aegon NV 5.88%, 01/14/2038 10 11 4.63%, 12/01/2015 50 53 6.00%, 08/07/2019 85 99 Berkshire Hathaway Inc Harley-Davidson Funding Corp 3.75%, 08/15/2021 90 93 6.80%, 06/15/2018 (d) 45 53 CNA Financial Corp Macquarie Bank Ltd 5.75%, 08/15/2021 60 64 6.63%, 04/07/2021 (d) 30 30 Genworth Financial Inc Macquarie Group Ltd 7.20%, 02/15/2021 35 36 6.00%, 01/14/2020 (d) 35 35 Hartford Financial Services Group Inc Merrill Lynch & Co Inc 5.50%, 03/30/2020 35 37 6.88%, 04/25/2018 70 78 MetLife Inc $ 695 7.72%, 02/15/2019 25 32 Nationwide Financial Services Inc 5.38%, 03/25/2021 (d) 25 26 See accompanying notes 8 Schedule of Investments Asset Allocation Account March 31, 2012 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Insurance (continued) Oil & Gas (continued) Pacific LifeCorp Marathon Petroleum Corp 6.00%, 02/10/2020 (d) $ 50 $ 54 5.13%, 03/01/2021 $ 25 $ 27 Prudential Financial Inc Phillips 66 7.38%, 06/15/2019 85 4.30%, 04/01/2022 (d) 50 51 $ 500 $ 191 Iron & Steel - 0.07% Other Asset Backed Securities - 0.65% ArcelorMittal CenterPoint Energy Transition Bond Co LLC 9.85%, 06/01/2019 35 42 2.16%, 10/15/2021 PSE&G Transition Funding LLC Lodging - 0.05% 6.75%, 06/15/2016 Hyatt Hotels Corp $ 378 6.88%, 08/15/2019 (d) 25 29 Packaging & Containers - 0.16% Bemis Co Inc Media - 0.56% 4.50%, 10/15/2021 40 42 CBS Corp Sonoco Products Co 8.88%, 05/15/2019 20 26 5.75%, 11/01/2040 50 53 Comcast Corp $ 95 5.15%, 03/01/2020 30 35 Pharmaceuticals - 0.24% DIRECTV Holdings LLC / DIRECTV Sanofi Financing Co Inc 4.00%, 03/29/2021 55 60 3.80%, 03/15/2022 (d) 75 74 Teva Pharmaceutical Finance IV BV NBCUniversal Media LLC 3.65%, 11/10/2021 80 81 4.38%, 04/01/2021 25 27 $ 141 5.15%, 04/30/2020 40 45 Time Warner Inc Pipelines - 0.41% 4.70%, 01/15/2021 35 38 Energy Transfer Partners LP 4.75%, 03/29/2021 60 66 9.00%, 04/15/2019 17 21 4.88%, 03/15/2020 15 17 Enterprise Products Operating LLC $ 328 5.25%, 01/31/2020 45 50 6.50%, 01/31/2019 35 42 Mining - 0.36% Kinder Morgan Energy Partners LP Barrick Gold Corp 5.95%, 02/15/2018 25 29 3.85%, 04/01/2022 (d),(e) 90 90 Plains All American Pipeline LP / PAA Barrick North America Finance LLC Finance Corp 4.40%, 05/30/2021 35 37 6.70%, 05/15/2036 65 76 Kinross Gold Corp 8.75%, 05/01/2019 15 20 5.13%, 09/01/2021 (d) 50 51 $ 238 Vale Overseas Ltd 5.63%, 09/15/2019 30 33 Real Estate - 0.12% $ 211 Brookfield Asset Management Inc 5.80%, 04/25/2017 30 32 Miscellaneous Manufacturing - 0.05% Dexus Diversified Trust / Dexus Office Trust Cooper US Inc 5.60%, 03/15/2021 (d) 35 35 5.25%, 11/15/2012 30 31 $ 67 REITS - 0.41% Mortgage Backed Securities - 1.31% Brandywine Operating Partnership LP Citigroup Commercial Mortgage Trust 4.95%, 04/15/2018 50 51 6.07%, 12/10/2049 (f) 50 58 Digital Realty Trust LP Commercial Mortgage Pass Through 4.50%, 07/15/2015 70 73 Certificates ERP Operating LP 3.29%, 12/10/2044 60 60 4.63%, 12/15/2021 15 16 5.81%, 12/10/2049 (f) UDR Inc FHLMC Multifamily Structured Pass Through 4.63%, 01/10/2022 35 36 Certificates Wells Operating Partnership II LP 1.66%, 11/25/2016 (c),(e) 5.88%, 04/01/2018 60 61 2.32%, 10/25/2018 65 66 $ 237 JP Morgan Chase Commercial Mortgage Securities Corp Retail - 0.55% 4.17%, 08/15/2046 90 97 Best Buy Co Inc 4.39%, 07/15/2046 (d) 3.75%, 03/15/2016 55 56 $ 764 CVS Pass-Through Trust 6.04%, 12/10/2028 48 52 Oil & Gas - 0.33% 8.35%, 07/10/2031 (d) 10 12 Anadarko Petroleum Corp Darden Restaurants Inc 6.95%, 06/15/2019 25 31 6.20%, 10/15/2017 65 73 EQT Corp Gap Inc/The 4.88%, 11/15/2021 25 25 5.95%, 04/12/2021 45 45 Hess Corp 6.00%, 01/15/2040 50 57 See accompanying notes 9 Schedule of Investments Asset Allocation Account March 31, 2012 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) MUNICIPAL BONDS (continued) Amount (000's) Value (000's) Retail (continued) New York (continued) Macy's Retail Holdings Inc New York City Transitional Finance Authority 3.88%, 01/15/2022 $ 20 $ 20 Future Tax Secured Revenue Wal-Mart Stores Inc 5.27%, 05/01/2027 $ 25 $ 29 5.25%, 09/01/2035 15 17 $ 60 Wesfarmers Ltd TOTAL MUNICIPAL BONDS $ 233 2.98%, 05/18/2016 (d) 30 31 U.S. GOVERNMENT & GOVERNMENT Principal Yum! Brands Inc AGENCY OBLIGATIONS - 29.89% Amount (000's) Value (000's) 6.88%, 11/15/2037 10 13 Federal Home Loan Mortgage Corporation (FHLMC) - $ 319 3.98% 2.49%, 01/01/2036 (f),(g) $ 151 $ 160 Savings & Loans - 0.20% 2.52%, 01/01/2037 (f),(g) Nationwide Building Society 2.62%, 03/01/2037 (f),(g) 6.25%, 02/25/2020 (d) 3.00%, 04/01/2027 (g),(h) Santander Holdings USA Inc 3.50%, 04/01/2042 (g),(h) 4.63%, 04/19/2016 15 15 4.00%, 12/01/2041 (g) $ 119 5.00%, 10/01/2040 (g) Semiconductors - 0.05% 6.00%, 08/01/2037 (g) 97 KLA-Tencor Corp 6.00%, 11/01/2037 (g) 63 69 6.90%, 05/01/2018 25 30 6.50%, 09/01/2036 (g) 7.50%, 05/01/2035 (g) 16 19 8.00%, 08/01/2032 (g) 16 20 Software - 0.05% 8.50%, 08/01/2031 (g) 17 21 Fiserv Inc 12.00%, 07/01/2013 (g) 1 1 3.13%, 06/15/2016 30 31 $ 2,321 Sovereign - 0.37% Federal National Mortgage Association (FNMA) - 6.07% 2.39%, 05/01/2035 (f),(g) 83 88 Brazilian Government International Bond 4.00%, 11/01/2041 (g) 84 89 4.88%, 01/22/2021 4.00%, 12/01/2041 (g) Mexico Government International Bond 4.50%, 09/01/2022 (g) 3.63%, 03/15/2022 4.50%, 08/01/2040 (g) 48 52 $ 215 4.50%, 07/01/2041 (g) Telecommunications - 0.31% 4.50%, 07/01/2041 (g) AT&T Inc 4.50%, 08/01/2041 (g) 68 73 3.88%, 08/15/2021 50 53 4.50%, 10/01/2041 (g) 6.30%, 01/15/2038 10 12 4.84%, 07/01/2039 (f),(g) Deutsche Telekom International Finance BV 5.00%, 04/01/2039 (g) 63 69 8.75%, 06/15/2030 (f) 20 27 5.00%, 03/01/2041 (g) Verizon Communications Inc 5.50%, 05/01/2037 (g) 4.60%, 04/01/2021 20 22 5.50%, 02/01/2038 (g) 8.95%, 03/01/2039 25 39 6.00%, 01/01/2038 (g) Vivendi SA 6.50%, 12/01/2032 (g) 6.63%, 04/04/2018 (d) 25 28 7.00%, 04/01/2023 (g) 1 1 $ 181 7.50%, 08/01/2037 (g) 31 37 TOTAL BONDS $ 8,169 8.00%, 04/01/2033 (g) 16 19 Principal 8.50%, 09/01/2039 (g) 16 19 MUNICIPAL BONDS - 0.40% Amount (000's) Value (000's) $ 3,544 Government National Mortgage Association (GNMA) - California - 0.09% 2.68% State of California 3.50%, 04/01/2042 (h) 6.65%, 03/01/2022 $ 45 $ 54 4.00%, 04/01/2042 (h) 4.00%, 04/01/2042 Georgia - 0.13% 4.50%, 04/15/2039 Municipal Electric Authority of Georgia 4.50%, 08/15/2039 98 6.64%, 04/01/2057 25 28 $ 1,565 6.66%, 04/01/2057 40 45 U.S. Treasury - 14.56% $ 73 0.50%, 11/15/2013 Illinois - 0.08% 0.50%, 08/15/2014 Chicago Transit Authority 1.25%, 08/31/2015 6.20%, 12/01/2040 30 34 1.75%, 03/31/2014 City of Chicago IL O'Hare International 2.25%, 01/31/2015 Airport Revenue 2.25%, 03/31/2016 6.40%, 01/01/2040 10 12 2.50%, 04/30/2015 $ 46 3.00%, 09/30/2016 3.13%, 11/15/2041 70 67 New York - 0.10% 3.50%, 02/15/2039 City of New York NY 3.63%, 08/15/2019 5.97%, 03/01/2036 25 31 3.88%, 08/15/2040 5.25%, 11/15/2028 See accompanying notes 10 Schedule of Investments Asset Allocation Account March 31, 2012 (unaudited) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax U.S. GOVERNMENT & GOVERNMENT Principal cost of investments held as of the period end were as follows: AGENCY OBLIGATIONS (continued) Amount (000's) Value (000's) U.S. Treasury (continued) Unrealized Appreciation $ 3,831 6.50%, 11/15/2026 $ 130 $ 188 Unrealized Depreciation $ 8,500 Net Unrealized Appreciation (Depreciation) $ 2,198 Cost for federal income tax purposes $ 57,362 U.S. Treasury Bill - 2.60% 0.07%, 04/12/2012 (i) 0.09%, 06/07/2012 (i) All dollar amounts are shown in thousands (000's) 0.14%, 08/30/2012 (i) 20 20 Portfolio Summary (unaudited) $ 1,520 Sector Percent TOTAL U.S. GOVERNMENT & GOVERNMENT AGENCY Government 18.69% OBLIGATIONS $ 17,450 Financial 15.73% Maturity Mortgage Securities 14.04% REPURCHASE AGREEMENTS - 2.42% Amount (000's) Value (000's) Consumer, Non-cyclical 13.38% Banks - 2.42% Technology 8.31% Investment in Joint Trading Account; Credit $ 247 $ 247 Energy 6.51% Suisse Repurchase Agreement; 0.07% Communications 6.35% dated 03/30/12 maturing 04/02/12 Industrial 6.27% (collateralized by US Government Consumer, Cyclical 5.43% Securities; $252,405; 4.25% - 8.75%; dated Basic Materials 2.98% 08/15/20 - 08/15/39) Utilities 2.41% Investment in Joint Trading Account; Deutsche Asset Backed Securities 0.65% Bank Repurchase Agreement; 0.10% dated Exchange Traded Funds 0.63% 03/30/12 maturing 04/02/12 (collateralized Revenue Bonds 0.26% by US Government Securities; $139,006; Diversified 0.25% 0.00% - 2.50%; dated 06/29/12 - 09/15/29) General Obligation Unltd 0.14% Investment in Joint Trading Account; JP Liabilities in Excess of Other Assets, Net (2.03)% Morgan Repurchase Agreement; 0.04% TOTAL NET ASSETS 100.00% dated 03/30/12 maturing 04/02/12 (collateralized by US Government Securities; $292,643; 0.00% - 10.35%; dated 10/15/12 - 04/15/30) Investment in Joint Trading Account; JP Morgan Repurchase Agreement; 0.05% dated 03/30/12 maturing 04/02/12 (collateralized by US Government Securities; $256,063; 0.00% - 6.47%; dated 04/02/12 - 10/03/31) Investment in Joint Trading Account; Merrill Lynch Repurchase Agreement; 0.02% dated 03/30/12 maturing 04/02/12 (collateralized by US Government Securities; $501,458; 0.00% - 8.13%; dated 05/01/12 - 09/15/39) $ 1,413 TOTAL REPURCHASE AGREEMENTS $ 1,413 Total Investments $ 59,560 Liabilities in Excess of Other Assets, Net - (2.03)% $ (1,184) TOTAL NET ASSETS - 100.00% $ 58,376 (a) Non-Income Producing Security (b) Security is Illiquid (c) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $176 or 0.30% of net assets. (d) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $1,883 or 3.23% of net assets. (e) Security purchased on a when-issued basis. (f) Variable Rate. Rate shown is in effect at March 31, 2012. (g) This entity was put into conservatorship by the US Government in 2008. See Notes to Financial Statements for additional information. (h) Security was purchased in a "to-be-announced" ("TBA") transaction. See Notes to Financial Statements for additional information. (i) Rate shown is the discount rate of the original purchase. See accompanying notes 11 Schedule of Investments Asset Allocation Account March 31, 2012 (unaudited) Foreign Currency Contracts Foreign Currency Purchase Net Unrealized Contracts Counterparty Delivery Date Contracts to Accept In Exchange For Value Appreciation/(Depreciation) Australian Dollar Deutsche Bank AG 04/19/2012 76,923 $ 80 $ 79 $ (1) British Pound Goldman Sachs & Co 04/19/2012 3 British Pound UBS Securities 04/19/2012 4 Euro Deutsche Bank AG 04/19/2012 6 Israeli Shekel Royal Bank of Scotland PLC 04/19/2012 69 70 1 Japanese Yen Northern Trust 04/19/2012  Japanese Yen UBS Securities 04/19/2012 Mexican Peso UBS Securities 04/19/2012 Norwegian Krone JP Morgan Securities 04/04/2012  Singapore Dollar JP Morgan Securities 04/19/2012 92 92  Singapore Dollar UBS Securities 04/19/2012 51 51  Swedish Krona JP Morgan Securities 04/19/2012 59 60 1 Swedish Krona UBS Securities 04/05/2012 61 63 2 Swiss Franc Goldman Sachs & Co 04/05/2012 55 56 1 Swiss Franc UBS Securities 04/19/2012 4 Total $ 18 Foreign Currency Sale Net Unrealized Contracts Counterparty Delivery Date Contracts to Deliver In Exchange For Value Appreciation/(Depreciation) Australian Dollar Deutsche Bank AG 04/19/2012 678,878 $ $ 702 $ 8 Chilean Peso State Street Financial 04/19/2012 8 Euro Goldman Sachs & Co 04/19/2012 77 78 Euro UBS Securities 04/19/2012 Hong Kong Dollar Bank of New York Mellon 04/19/2012  Japanese Yen Deutsche Bank AG 04/19/2012 1 Mexican Peso Royal Bank of Scotland PLC 04/19/2012 2 Norwegian Krone Goldman Sachs & Co 04/04/2012 63 62 1 Norwegian Krone JP Morgan Securities 04/19/2012 99 99  Norwegian Krone UBS Securities 04/04/2012 63 63  Swedish Krona UBS Securities 04/05/2012 63 63  Swiss Franc JP Morgan Securities 04/05/2012 56 57 Total $ 10 All dollar amounts are shown in thousands (000's) Futures Contracts Unrealized Type Long/Short Contracts Notional Value Market Value Appreciation/(Depreciation) CAC 40 10 Euro; April 2012 Long 4 $ $ 183 $ (5) DAX Index: June 2012 Long 5 14 eMini MSCI Emerging Market; June 2012 Short 33 24 Euro Bund 10 Year Bund; June 2012 Short 3 Euro Stoxx 50; June 2012 Long 27 FTSE 100; June 2012 Long 4 FTSE MIB Index; June 2012 Long 5 Hang Seng Index; April 2012 Short 3 9 IBEX 35 Index; April 2012 Short 6  MSCI Singapore Index; April 2012 Long 3 1 S&P 500 Emini; June 2012 Long 13 8 S&P TSX 60 Index; June 2012 Short 12 5 SPI 200; June 2012 Long 7 23 TOPIX Index; June 2012 Long 20 82 US 2 Year Note; June 2012 Short 4 US 5 Year Note; June 2012 Short 63 25 US Ultra Bond; June 2012 Long 8 Yen Denom Nikkei; June 2012 Long 7 12 Total $ 117 All dollar amounts are shown in thousands (000's) See accompanying notes 12 Schedule of Investments Balanced Account March 31, 2012 (unaudited) COMMON STOCKS - 62.67% Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Aerospace & Defense - 2.23% Chemicals (continued) General Dynamics Corp 4,794 $ 352 PPG Industries Inc 1,627 $ 156 Lockheed Martin Corp 2,969 267 WR Grace & Co (a) 726 42 Triumph Group Inc 900 56 Yara International ASA ADR 365 18 United Technologies Corp 6,083 505 $ 955 $ 1,180 Commercial Services - 0.89% Agriculture - 1.90% H&E Equipment Services Inc (a) 1,060 20 British American Tobacco PLC ADR 586 59 Huron Consulting Group Inc (a) 1,050 39 Imperial Tobacco Group PLC ADR 423 35 ITT Educational Services Inc (a) 210 14 Lorillard Inc 2,056 266 Kenexa Corp (a) 1,335 42 Philip Morris International Inc 7,328 649 PAREXEL International Corp (a) 1,080 29 $ 1,009 RPX Corp (a) 1,230 21 Airlines - 0.08% Total System Services Inc 9,050 209 Alaska Air Group Inc (a) 1,200 43 Towers Watson & Co 1,446 95 $ 469 Computers - 5.81% Automobile Manufacturers - 0.20% Accenture PLC - Class A 3,776 244 Nissan Motor Co Ltd ADR 1,223 26 Apple Inc (a) 2,873 1,722 Toyota Motor Corp ADR 286 25 CACI International Inc (a) 730 45 Volkswagen AG ADR 767 25 DST Systems Inc 685 37 Volvo AB ADR 2,001 29 EMC Corp/MA (a) 11,132 333 $ 105 Hewlett-Packard Co 1,640 39 Automobile Parts & Equipment - 0.15% International Business Machines Corp 1,242 259 Lear Corp 1,411 66 Manhattan Associates Inc (a) 1,310 62 Standard Motor Products Inc 765 13 Synopsys Inc (a) 2,539 78 $ 79 Western Digital Corp (a) 6,199 257 $ 3,076 Banks - 4.98% Australia & New Zealand Banking Group Ltd 899 22 Consumer Products - 0.17% ADR Prestige Brands Holdings Inc (a) 5,110 89 BB&T Corp 4,156 130 Canadian Imperial Bank of Commerce/Canada 336 26 Cosmetics & Personal Care - 0.07% Citigroup Inc 4,917 180 Procter & Gamble Co/The 567 38 DBS Group Holdings Ltd ADR 526 24 Fifth Third Bancorp 4,414 62 Hancock Holding Co 780 28 Distribution & Wholesale - 0.45% Home Bancshares Inc/AR 780 21 Genuine Parts Co 3,080 193 HSBC Holdings PLC ADR 614 27 Mitsubishi Corp ADR 285 14 JP Morgan Chase & Co 13,568 624 Sumitomo Corp ADR 2,344 34 KeyCorp 6,128 52 $ 241 Mitsubishi UFJ Financial Group Inc ADR 7,463 37 National Australia Bank Ltd ADR 938 24 Diversified Financial Services - 1.47% National Bank of Canada 285 23 American Express Co 1,797 104 Calamos Asset Management Inc 2,480 33 Standard Chartered PLC 782 19 Discover Financial Services 12,842 428 Sumitomo Mitsui Financial Group Inc ADR 4,384 29 Texas Capital Bancshares Inc (a) 1,270 44 Interactive Brokers Group Inc - A Shares 2,460 42 Knight Capital Group Inc (a) 1,970 25 Toronto-Dominion Bank/The 353 30 ORIX Corp ADR 620 30 US Bancorp 19,042 603 Webster Financial Corp 1,730 39 SLM Corp 7,442 117 Wells Fargo & Co 17,343 592 $ 779 $ 2,636 Electric - 1.02% Ameren Corp 2,101 68 Beverages - 0.98% Avista Corp 1,750 45 Anheuser-Busch InBev NV ADR 427 31 Coca-Cola Co/The 2,297 170 CLP Holdings Ltd ADR 1,995 17 Constellation Brands Inc (a) 13,449 317 Consolidated Edison Inc 736 43 DTE Energy Co 1,452 80 $ 518 Duke Energy Corp 1,393 29 Biotechnology - 0.67% FirstEnergy Corp 3,919 179 Amgen Inc 4,831 328 NV Energy Inc 2,775 45 Cubist Pharmaceuticals Inc (a) 350 15 Pinnacle West Capital Corp 781 37 Momenta Pharmaceuticals Inc (a) 692 11 $ 543 $ 354 Electrical Components & Equipment - 0.90% Chemicals - 1.80% AMETEK Inc 4,710 228 Agrium Inc 130 11 Generac Holdings Inc (a) 1,650 41 BASF SE ADR 561 49 Hitachi Ltd ADR 688 45 CF Industries Holdings Inc 2,036 372 Hubbell Inc 2,053 161 Eastman Chemical Co 645 33 $ 475 Kronos Worldwide Inc 2,721 68 LyondellBasell Industries NV 2,112 92 Electronics - 1.00% Monsanto Co 1,428 114 FEI Co (a) 970 48 See accompanying notes 13 Schedule of Investments Balanced Account March 31, 2012 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Electronics (continued) Internet (continued) Honeywell International Inc 1,514 $ 92 TIBCO Software Inc (a) 1,290 $ 39 Tyco International Ltd 6,937 390 $ 947 $ 530 Investment Companies - 0.04% Engineering & Construction - 0.49% Ares Capital Corp 1,431 23 KBR Inc 6,963 248 Mistras Group Inc (a) 480 11 Iron & Steel - 0.03% $ 259 Schnitzer Steel Industries Inc 450 18 Food - 1.45% Danone ADR 1,397 19 Leisure Products & Services - 0.03% Diamond Foods Inc 900 21 Sega Sammy Holdings Inc ADR 2,694 14 Fresh Del Monte Produce Inc 1,350 31 Kroger Co/The 12,385 300 Nestle SA ADR 997 63 Machinery - Construction & Mining - 0.33% Smithfield Foods Inc (a) 4,103 90 Atlas Copco AB ADR 884 22 Tyson Foods Inc 11,644 223 Caterpillar Inc 1,431 152 Unilever NV - NY shares 637 22 $ 174 $ 769 Machinery - Diversified - 0.14% Forest Products & Paper - 0.30% Gardner Denver Inc 432 27 Domtar Corp 313 30 Robbins & Myers Inc 900 47 International Paper Co 3,613 127 $ 74 $ 157 Media - 2.30% Gas - 0.30% CBS Corp 12,447 422 National Grid PLC ADR 561 28 Comcast Corp - Class A 18,074 543 NiSource Inc 5,312 130 McGraw-Hill Cos Inc/The 1,177 57 $ 158 News Corp - Class A 2,950 58 Sinclair Broadcast Group Inc 1,740 19 Healthcare - Products - 0.16% Time Warner Cable Inc 789 64 Cepheid Inc (a) 150 6 Viacom Inc 1,180 56 Orthofix International NV (a) 1,030 39 Symmetry Medical Inc (a) 5,540 39 $ 1,219 $ 84 Metal Fabrication & Hardware - 0.08% RBC Bearings Inc (a) 890 41 Healthcare - Services - 2.03% Aetna Inc 4,275 214 HealthSouth Corp (a) 2,460 50 Mining - 0.90% Humana Inc 2,659 246 Anglo American PLC ADR 1,259 24 Magellan Health Services Inc (a) 830 41 Barrick Gold Corp 389 17 UnitedHealth Group Inc 8,084 477 BHP Billiton Ltd ADR 556 40 WellCare Health Plans Inc (a) 680 49 Freeport-McMoRan Copper & Gold Inc 7,371 281 $ 1,077 Newmont Mining Corp 994 51 Rio Tinto PLC ADR 775 43 Holding Companies - Diversified - 0.06% Stillwater Mining Co (a) 1,520 19 Primoris Services Corp 1,328 22 $ 475 Swire Pacific Ltd ADR 1,012 11 $ 33 Miscellaneous Manufacturing - 0.55% AZZ Inc 910 47 Home Furnishings - 0.05% Colfax Corp (a) 1,600 57 Whirlpool Corp 365 28 Dover Corp 949 60 General Electric Co 3,349 67 Insurance - 1.38% Siemens AG ADR 307 31 Smith & Wesson Holding Corp (a) 3,910 30 ACE Ltd 2,811 206 Aflac Inc 894 41 $ 292 Amtrust Financial Services Inc 669 18 Office & Business Equipment - 0.03% Assured Guaranty Ltd 1,179 20 Canon Inc ADR 367 17 Berkshire Hathaway Inc - Class B (a) 341 28 Montpelier Re Holdings Ltd ADR 2,090 40 Protective Life Corp 2,172 64 Oil & Gas - 5.94% Prudential Financial Inc 1,199 76 Berry Petroleum Co 900 42 Reinsurance Group of America Inc 2,409 143 BG Group PLC ADR 1,515 35 Sampo OYJ ADR 1,825 26 Canadian Natural Resources Ltd 587 19 Torchmark Corp 722 36 Chevron Corp 3,598 386 Zurich Financial Services AG ADR (a) 1,259 34 ConocoPhillips 4,748 361 $ 732 Denbury Resources Inc (a) 13,430 245 Devon Energy Corp 4,346 309 Internet - 1.79% Energy XXI Bermuda Ltd (a) 1,790 65 Ancestry.com Inc (a) 1,525 35 Exxon Mobil Corp 7,208 625 Google Inc (a) 246 158 Helmerich & Payne Inc 3,819 206 IAC/InterActiveCorp 8,984 441 Marathon Oil Corp 12,530 397 Liquidity Services Inc (a) 470 21 Noble Energy Inc 804 79 Symantec Corp (a) 13,523 253 See accompanying notes 14 Schedule of Investments Balanced Account March 31, 2012 (unaudited) COMMON STOCKS (continued) Shares Held Value (000's) COMMON STOCKS (continued) Shares Held Value (000's) Oil & Gas (continued) Retail (continued) Occidental Petroleum Corp 618 $ 59 CVS Caremark Corp 5,091 $ 228 Parker Drilling Co (a) 3,686 22 Dillard's Inc 814 51 Pioneer Natural Resources Co 1,317 147 Foot Locker Inc 5,748 178 Royal Dutch Shell PLC ADR 217 15 GameStop Corp 1,646 36 Royal Dutch Shell PLC - B shares ADR 437 31 Home Depot Inc/The 8,185 412 Seadrill Ltd 717 27 Liz Claiborne Inc (a) 4,270 57 Statoil ASA ADR 459 12 Lowe's Cos Inc 2,766 87 Total SA ADR 747 38 Macy's Inc 9,364 372 Valero Energy Corp 990 26 PetSmart Inc 1,570 90 $ 3,146 Pier 1 Imports Inc 1,270 23 Red Robin Gourmet Burgers Inc (a) 1,850 69 Oil & Gas Services - 0.83% Sally Beauty Holdings Inc (a) 2,450 61 Key Energy Services Inc (a) 1,450 22 National Oilwell Varco Inc 4,482 356 Tim Hortons Inc 759 41 Superior Energy Services Inc (a) 1,508 40 Wal-Mart Stores Inc 3,252 199 Technip SA ADR 696 21 $ 2,369 $ 439 Savings & Loans - 0.11% Pharmaceuticals - 4.67% Oritani Financial Corp 4,110 60 Abbott Laboratories 1,517 93 AmerisourceBergen Corp 4,974 197 Semiconductors - 1.59% Array Biopharma Inc (a) 3,650 12 Applied Materials Inc 4,677 58 AstraZeneca PLC ADR 699 31 ARM Holdings PLC ADR 658 19 Cardinal Health Inc 684 29 Broadcom Corp (a) 4,332 170 Eli Lilly & Co 2,594 104 Entegris Inc (a) 5,040 47 Endo Pharmaceuticals Holdings Inc (a) 6,085 236 Intel Corp 4,589 129 Forest Laboratories Inc (a) 5,871 204 Lattice Semiconductor Corp (a) 7,070 45 GlaxoSmithKline PLC ADR 325 15 LSI Corp (a) 21,171 184 Herbalife Ltd 889 61 Novellus Systems Inc (a) 1,781 89 Johnson & Johnson 180 12 ON Semiconductor Corp (a) 2,856 26 McKesson Corp 2,815 247 Teradyne Inc (a) 2,132 36 Merck & Co Inc 205 8 Texas Instruments Inc 1,114 37 Novartis AG ADR 606 33 Tower Semiconductor Ltd - Warrants (a),(b) 1,587 — Novo Nordisk A/S ADR 351 49 $ 840 Pfizer Inc 37,633 853 Questcor Pharmaceuticals Inc (a) 300 11 Software - 2.09% BMC Software Inc (a) 4,247 171 Roche Holding AG ADR 822 36 Salix Pharmaceuticals Ltd (a) 510 27 CA Inc 1,898 52 Microsoft Corp 14,302 461 Shire PLC ADR 232 22 MModal Inc (a) 2,507 26 Vivus Inc (a) 210 5 Watson Pharmaceuticals Inc (a) 2,830 190 Oracle Corp 3,542 103 SAP AG ADR 625 44 $ 2,475 VMware Inc (a) 2,207 248 Pipelines - 0.09% $ 1,105 Enbridge Inc 621 24 TransCanada Corp 540 23 Telecommunications - 2.20% Arris Group Inc (a) 5,000 56 $ 47 AT&T Inc 3,354 105 Real Estate - 0.07% BT Group PLC ADR 900 33 Brookfield Asset Management Inc 1,164 37 Chorus Ltd ADR (a) 1,376 21 Cisco Systems Inc 23,538 498 Consolidated Communications Holdings Inc 1,780 35 REITS - 2.36% Motorola Solutions Inc 806 41 American Tower Corp 3,431 216 Nippon Telegraph & Telephone Corp ADR 856 19 Camden Property Trust 798 53 NTT DoCoMo Inc ADR 1,166 19 Coresite Realty Corp 895 21 Plantronics Inc 1,300 52 Douglas Emmett Inc 6,464 147 RF Micro Devices Inc (a) 3,730 19 EastGroup Properties Inc 960 48 Telenor ASA ADR 290 16 Essex Property Trust Inc 619 94 Verizon Communications Inc 5,412 207 Post Properties Inc 970 46 Vodafone Group PLC ADR 1,620 45 PS Business Parks Inc 590 39 $ 1,166 Public Storage 1,214 168 Retail Opportunity Investments Corp 4,770 57 Transportation - 0.92% Simon Property Group Inc 2,465 359 Canadian National Railway Co 499 40 $ 1,248 CSX Corp 11,752 253 Retail 4.47% Union Pacific Corp 1,818 195 AutoZone - Inc (a) 403 150 $ 488 Bed Bath & Beyond Inc (a) 1,400 92 Water - 0.12% Big Lots Inc (a) 783 34 American Water Works Co Inc 1,508 51 Brinker International Inc 5,058 139 United Utilities Group PLC ADR 763 15 Cie Financiere Richemont SA ADR 4,430 27 $ 66 Conn's Inc (a) 1,510 23 TOTAL COMMON STOCKS $ 33,196 See accompanying notes 15 Schedule of Investments Balanced Account March 31, 2012 (unaudited) Principal Principal BONDS - 21.10% Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Advertising - 0.12% Banks (continued) Interpublic Group of Cos Inc/The Capital One Financial Corp 4.00%, 03/15/2022 $ 5 $ 5 2.15%, 03/23/2015 $ 50 $ 50 6.25%, 11/15/2014 5 5 CIT Group Inc 10.00%, 07/15/2017 40 46 5.25%, 03/15/2018 5 5 Lamar Media Corp 7.00%, 05/02/2017 (c) 35 35 5.88%, 02/01/2022 (c) 5 5 Citigroup Inc $ 61 2.65%, 03/02/2015 40 40 4.59%, 12/15/2015 20 21 Aerospace & Defense - 0.02% 5.13%, 05/05/2014 10 11 BE Aerospace Inc 5.38%, 08/09/2020 5 5 5.25%, 04/01/2022 5 5 5.50%, 10/15/2014 10 11 Lockheed Martin Corp 5.88%, 01/30/2042 15 16 4.85%, 09/15/2041 5 5 6.13%, 05/15/2018 40 45 $ 10 6.38%, 08/12/2014 50 54 Agriculture - 0.17% City National Corp/CA Altria Group Inc 5.25%, 09/15/2020 35 35 4.75%, 05/05/2021 35 38 Cooperatieve Centrale Raiffeisen- 9.95%, 11/10/2038 10 15 Boerenleenbank BA/Utrect Philip Morris International Inc 3.38%, 01/19/2017 20 21 2.50%, 05/16/2016 15 16 3.88%, 02/08/2022 50 48 4.50%, 03/20/2042 15 15 Goldman Sachs Group Inc/The Southern States Cooperative Inc 5.25%, 07/27/2021 50 50 11.25%, 05/15/2015 (c) 5 5 5.75%, 01/24/2022 40 41 $ 89 HBOS Capital Funding No2 LP 6.07%, 06/29/2049 (c),(e) 5 4 Airlines - 0.02% HSBC Holdings PLC UAL 2009-1 Pass Through Trust 4.00%, 03/30/2022 40 40 10.40%, 11/01/2016 4 4 JP Morgan Chase & Co US Airways 2001-1G Pass Through Trust 1.88%, 03/20/2015 30 30 7.08%, 03/20/2021 (d) 5 5 3.15%, 07/05/2016 25 26 $ 9 4.25%, 10/15/2020 10 10 Automobile Asset Backed Securities - 0.61% 4.50%, 01/24/2022 10 10 Ally Auto Receivables Trust 5.40%, 01/06/2042 30 32 1.11%, 01/15/2015 (e) 34 34 JP Morgan Chase Capital XX AmeriCredit Automobile Receivables Trust 6.55%, 09/29/2036 20 20 0.91%, 10/08/2015 (e) 50 50 Lloyds TSB Bank PLC Mercedes-Benz Auto Lease Trust 4.20%, 03/28/2017 55 55 0.66%, 04/15/2014 30 30 Morgan Stanley Nissan Auto Lease Trust 4.75%, 03/22/2017 50 50 0.40%, 07/15/2014 (e) 25 25 6.25%, 08/28/2017 140 147 Santander Drive Auto Receivables Trust PNC Financial Services Group Inc 6.75%, 08/01/2049 (e) 60 63 0.91%, 05/15/2015 (e) 40 40 1.04%, 04/15/2014 143 144 PNC Funding Corp $ 323 5.25%, 11/15/2015 15 17 Royal Bank of Scotland PLC/The Automobile Floor Plan Asset Backed Securities - 0.19% 4.88%, 03/16/2015 100 104 Ford Credit Floorplan Master Owner Trust Santander US Debt SAU 1.89%, 12/15/2014 (c),(e) 100 101 2.99%, 10/07/2013 (c) 100 100 $ 1,496 Automobile Parts & Equipment - 0.01% Beverages - 0.34% Cooper Tire & Rubber Co Anheuser-Busch InBev Worldwide Inc 8.00%, 12/15/2019 5 5 5.38%, 01/15/2020 25 29 8.20%, 01/15/2039 5 8 Banks - 2.82% Central American Bottling Corp 6.75%, 02/09/2022 (c) 5 5 Ally Financial Inc Corp Lindley SA 5.50%, 02/15/2017 5 5 6.75%, 11/23/2021 (c) 10 11 8.00%, 03/15/2020 10 11 8.30%, 02/12/2015 10 11 6.75%, 11/23/2021 35 37 Associated Banc-Corp Dr Pepper Snapple Group Inc 5.13%, 03/28/2016 55 58 2.90%, 01/15/2016 30 31 Bank of America Corp Heineken NV 3.40%, 04/01/2022 (c),(f) 40 40 3.75%, 07/12/2016 10 10 3.88%, 03/22/2017 40 40 PepsiCo Inc 5.88%, 02/07/2042 10 10 4.00%, 03/05/2042 20 19 8.00%, 12/29/2049 (e) 5 5 $ 180 BNP Paribas / BNP Paribas US Medium-Term Biotechnology - 0.23% Note Program LLC Amgen Inc 1.47%, 06/11/2012 (e) 150 150 5.15%, 11/15/2041 10 10 See accompanying notes 16 Schedule of Investments Balanced Account March 31, 2012 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Biotechnology (continued) Computers (continued) Genzyme Corp Hewlett-Packard Co (continued) 5.00%, 06/15/2020 $ 15 $ 17 3.30%, 12/09/2016 $ 20 $ 21 Gilead Sciences Inc 4.65%, 12/09/2021 20 21 3.05%, 12/01/2016 10 10 iGate Corp 4.40%, 12/01/2021 30 32 9.00%, 05/01/2016 5 5 5.65%, 12/01/2041 20 21 Seagate HDD Cayman Life Technologies Corp 6.88%, 05/01/2020 25 27 6.00%, 03/01/2020 25 29 7.75%, 12/15/2018 10 11 $ 119 Spansion LLC 7.88%, 11/15/2017 10 10 Building Materials - 0.06% $ 163 Cimento Tupi SA 9.75%, 05/11/2018 (c) 3 3 Consumer Products - 0.02% CRH America Inc Reynolds Group Issuer Inc / Reynolds Group 8.13%, 07/15/2018 25 30 Issuer LLC / Reynolds Group Issuer $ 33 (Luxembourg) S.A. 9.88%, 08/15/2019 (c) 13 13 Chemicals - 0.34% CF Industries Inc 7.13%, 05/01/2020 75 89 Diversified Financial Services - 0.73% Dow Chemical Co/The Aircastle Ltd 4.25%, 11/15/2020 5 5 9.75%, 08/01/2018 15 17 7.38%, 11/01/2029 10 13 American Express Credit Corp Ecolab Inc 2.80%, 09/19/2016 15 15 3.00%, 12/08/2016 15 16 Caterpillar Financial Services Corp 4.35%, 12/08/2021 25 27 1.75%, 03/24/2017 15 15 Mosaic Co/The Credit Acceptance Corp 4.88%, 11/15/2041 15 15 9.13%, 02/01/2017 10 11 Potash Corp of Saskatchewan Inc Ford Motor Credit Co LLC 5.88%, 12/01/2036 5 6 7.00%, 04/15/2015 45 49 Taminco Global Chemical Corp General Electric Capital Corp 9.75%, 03/31/2020 (c) 10 10 5.88%, 01/14/2038 10 11 $ 181 6.15%, 08/07/2037 5 6 6.38%, 11/15/2067 (e) 55 56 Coal - 0.11% Goldman Sachs Capital I Alpha Natural Resources Inc 6.35%, 02/15/2034 40 37 6.25%, 06/01/2021 20 18 GT 2005 Bonds BV Arch Coal Inc 6.00%, 07/21/2014 (e) 5 5 7.00%, 06/15/2019 (c) 5 5 GTP Acquisition Partners I LLC 7.25%, 06/15/2021 (c) 5 4 4.35%, 06/15/2041 (c) 20 21 8.75%, 08/01/2016 10 10 Icahn Enterprises LP / Icahn Enterprises Consol Energy Inc Finance Corp 8.00%, 04/01/2017 15 16 8.00%, 01/15/2018 10 10 Peabody Energy Corp ILFC E-Capital Trust II 6.25%, 11/15/2021 (c) 5 5 6.25%, 12/21/2065 (c),(e) 5 4 $ 58 International Lease Finance Corp Commercial Services - 0.14% 5.65%, 06/01/2014 5 5 BakerCorp International Inc 6.25%, 05/15/2019 5 5 8.25%, 06/01/2019 (c) 5 5 8.62%, 09/15/2015 (e) 5 5 Emergency Medical Services Corp 8.63%, 01/15/2022 5 6 8.13%, 06/01/2019 5 5 Merrill Lynch & Co Inc ERAC USA Finance LLC 6.40%, 08/28/2017 10 11 2.75%, 03/15/2017 (c) 10 10 National Rural Utilities Cooperative Finance 5.63%, 03/15/2042 (c) 10 10 Corp Hertz Corp/The 1.90%, 11/01/2015 30 31 6.75%, 04/15/2019 (c) 5 5 Scottrade Financial Services Inc 6.13%, 07/11/2021 (c) 30 29 RSC Equipment Rental Inc/RSC Holdings III LLC SquareTwo Financial Corp 8.25%, 02/01/2021 10 11 11.63%, 04/01/2017 5 5 10.00%, 07/15/2017 (c) 10 12 Syngenta Finance NV UR Financing Escrow Corp 3.13%, 03/28/2022 30 30 5.75%, 07/15/2018 (c) 5 5 4.38%, 03/28/2042 5 5 7.63%, 04/15/2022 (c) 10 10 $ 389 $ 73 Electric - 0.93% Computers - 0.31% Baltimore Gas & Electric Co Affiliated Computer Services Inc 5.90%, 10/01/2016 25 29 5.20%, 06/01/2015 35 38 CMS Energy Corp Hewlett-Packard Co 5.05%, 03/15/2022 20 20 2.60%, 09/15/2017 15 15 Commonwealth Edison Co 3.00%, 09/15/2016 15 15 5.80%, 03/15/2018 15 18 See accompanying notes 17 Schedule of Investments Balanced Account March 31, 2012 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Electric (continued) Entertainment (continued) Dominion Resources Inc/VA Peninsula Gaming LLC / Peninsula Gaming 2.25%, 09/01/2015 $ 5 $ 5 Corp DTE Energy Co 8.38%, 08/15/2015 $ 15 $ 16 6.38%, 04/15/2033 20 24 10.75%, 08/15/2017 15 17 Duke Energy Carolinas LLC Regal Entertainment Group 4.25%, 12/15/2041 5 5 9.13%, 08/15/2018 10 11 Duke Energy Corp WMG Acquisition Corp 3.35%, 04/01/2015 20 21 9.50%, 06/15/2016 (c) 5 5 3.55%, 09/15/2021 25 26 11.50%, 10/01/2018 (c) 15 16 Edison International WMG Holdings Corp 3.75%, 09/15/2017 10 11 13.75%, 10/01/2019 (c) 5 5 Edison Mission Energy $ 91 7.00%, 05/15/2017 5 3 Elwood Energy LLC Environmental Control - 0.12% 8.16%, 07/05/2026 20 21 Clean Harbors Inc Energy Future Holdings Corp 7.63%, 08/15/2016 4 4 9.75%, 10/15/2019 14 14 EnergySolutions Inc / EnergySolutions LLC Energy Future Intermediate Holding Co LLC 10.75%, 08/15/2018 10 10 9.75%, 10/15/2019 11 11 Republic Services Inc FirstEnergy Corp 3.80%, 05/15/2018 25 27 7.38%, 11/15/2031 15 19 Waste Management Inc Florida Power & Light Co 4.60%, 03/01/2021 20 22 4.13%, 02/01/2042 5 5 $ 63 5.65%, 02/01/2037 5 6 Food - 0.27% Kentucky Utilities Co Del Monte Corp 5.13%, 11/01/2040 20 23 7.63%, 02/15/2019 15 15 Mirant Mid Atlantic Pass Through Trust C Delhaize Group SA 10.06%, 12/30/2028 24 25 5.70%, 10/01/2040 5 5 Nevada Power Co Dole Food Co Inc 5.38%, 09/15/2040 5 6 13.88%, 03/15/2014 5 6 NRG Energy Inc Kraft Foods Inc 8.25%, 09/01/2020 5 5 5.38%, 02/10/2020 15 17 Oncor Electric Delivery Co LLC 6.25%, 06/01/2012 13 13 5.00%, 09/30/2017 5 6 6.50%, 11/01/2031 20 24 5.25%, 09/30/2040 10 10 6.50%, 02/09/2040 30 37 PacifiCorp Pinnacle Foods Finance LLC / Pinnacle Foods 3.85%, 06/15/2021 35 37 Finance Corp PPL Electric Utilities Corp 8.25%, 09/01/2017 5 5 3.00%, 09/15/2021 5 5 Safeway Inc PPL WEM Holdings PLC 3.40%, 12/01/2016 20 21 3.90%, 05/01/2016 (c) 25 26 $ 143 Progress Energy Inc 4.40%, 01/15/2021 20 22 Forest Products & Paper - 0.04% Public Service Co of Colorado Exopack Holding Corp 4.75%, 08/15/2041 15 16 10.00%, 06/01/2018 15 16 Puget Energy Inc Sappi Papier Holding GmbH 6.00%, 09/01/2021 5 5 7.50%, 06/15/2032 (c) 5 4 San Diego Gas & Electric Co $ 20 3.00%, 08/15/2021 20 20 Healthcare - Products - 0.29% 4.30%, 04/01/2042 5 5 Angiotech Pharmaceuticals Inc 5.35%, 05/15/2040 5 6 5.00%, 12/01/2013 (e) 20 18 Southern California Edison Co Baxter International Inc 4.05%, 03/15/2042 15 14 1.85%, 01/15/2017 15 15 Virginia Electric and Power Co Becton Dickinson and Co 2.95%, 01/15/2022 25 25 1.75%, 11/08/2016 10 10 $ 494 3.13%, 11/08/2021 15 15 Electronics - 0.02% Biomet Inc Thermo Fisher Scientific Inc 10.38%, 10/15/2017 5 6 2.25%, 08/15/2016 5 5 Covidien International Finance SA Viasystems Inc 2.80%, 06/15/2015 40 42 12.00%, 01/15/2015 (c) 5 6 Medtronic Inc $ 11 3.13%, 03/15/2022 40 40 4.50%, 03/15/2042 10 10 Entertainment - 0.17% $ 156 CCM Merger Inc 9.13%, 05/01/2019 (c) 10 10 Healthcare - Services - 0.29% Lions Gate Entertainment Inc AMERIGROUP Corp 10.25%, 11/01/2016 (c) 10 11 7.50%, 11/15/2019 10 11 Centene Corp 5.75%, 06/01/2017 15 16 accompanying notes 18 See Schedule of Investments Balanced Account March 31, 2012 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Healthcare - Services (continued) Iron & Steel (continued) Cigna Corp ArcelorMittal 5.38%, 02/15/2042 $ 5 $ 5 3.75%, 02/25/2015 $ 25 $ 25 Fresenius Medical Care US Finance II Inc 6.75%, 03/01/2041 5 5 5.88%, 01/31/2022 (c) 5 5 $ 35 HCA Inc 7.25%, 09/15/2020 35 38 Lodging - 0.23% Health Management Associates Inc Caesars Entertainment Operating Co Inc 7.38%, 01/15/2020 (c) 5 5 11.25%, 06/01/2017 15 16 Highmark Inc Mandalay Resort Group 4.75%, 05/15/2021 (c) 25 25 7.63%, 07/15/2013 5 5 Multiplan Inc MGM Resorts International 9.88%, 09/01/2018 (c) 30 32 7.50%, 06/01/2016 5 5 8.63%, 02/01/2019 (c) 5 5 Radnet Management Inc 10.38%, 04/01/2018 5 5 10.00%, 11/01/2016 5 6 Roche Holdings Inc Wyndham Worldwide Corp 7.00%, 03/01/2039 (c) 10 14 2.95%, 03/01/2017 25 25 $ 156 4.25%, 03/01/2022 20 20 5.63%, 03/01/2021 25 27 Home Equity Asset Backed Securities - 0.27% 7.38%, 03/01/2020 10 12 Countrywide Asset-Backed Certificates $ 121 5.51%, 08/25/2036 21 20 Option One Mortgage Loan Trust Machinery - Construction & Mining - 0.03% 0.34%, 07/25/2036 (e) 81 40 Caterpillar Inc Specialty Underwriting & Residential 5.20%, 05/27/2041 15 17 Finance 1.01%, 02/25/2035 (e) 21 19 Media - 1.12% Wells Fargo Home Equity Trust Cablevision Systems Corp 0.53%, 10/25/2035 (e) 67 66 8.00%, 04/15/2020 5 5 $ 145 CBS Corp 3.38%, 03/01/2022 5 5 Insurance - 0.55% 5.75%, 04/15/2020 15 17 Aflac Inc Clear Channel Worldwide Holdings Inc 2.65%, 02/15/2017 20 20 7.63%, 03/15/2020 (c) 5 5 Allstate Corp/The 5.20%, 01/15/2042 10 11 Comcast Corp 4.95%, 06/15/2016 20 23 American International Group Inc 5.90%, 03/15/2016 20 23 3.00%, 03/20/2015 25 25 3.80%, 03/22/2017 20 20 6.40%, 03/01/2040 5 6 6.45%, 03/15/2037 25 30 4.25%, 09/15/2014 55 57 6.50%, 01/15/2017 10 12 4.88%, 09/15/2016 45 48 CNO Financial Group Inc DIRECTV Holdings LLC / DIRECTV 9.00%, 01/15/2018 (c) 5 5 Financing Co Inc 2.40%, 03/15/2017 (c) 90 89 Hanover Insurance Group Inc/The 3.80%, 03/15/2022 (c) 35 35 6.38%, 06/15/2021 20 21 4.60 %,02/15/2021 10 11 Liberty Mutual Group Inc 5.15%, , 03/15/2042 (c) 10 10 5.00%, 06/01/2021 (c) 15 15 7.00%, 03/15/2037 (c),(e) 10 9 5.88%, 10/01/2019 15 17 Lincoln National Corp 7.63%, 05/15/2016 20 21 DISH DBS Corp 5.65%, 08/27/2012 20 20 6.75%, 06/01/2021 5 5 6.15%, 04/07/2036 15 16 7.00%, 05/17/2066 (e) 5 5 7.75%, 05/31/2015 10 11 7.88%, 09/01/2019 15 17 Prudential Financial Inc NBCUniversal Media LLC 4.50%, 11/16/2021 5 5 Willis Group Holdings PLC 5.15%, 04/30/2020 55 62 News America Inc 5.75%, 03/15/2021 10 11 4.50%, 02/15/2021 30 32 XL Group PLC 6.50%, 12/31/2049 (e) 5 4 6.15%, 02/15/2041 10 12 6.20%, 12/15/2034 25 28 $ 292 Time Warner Cable Inc Internet - 0.07% 4.00%, 09/01/2021 25 26 Equinix Inc 5.50%, 09/01/2041 25 26 7.00%, 07/15/2021 10 11 Time Warner Inc Open Solutions Inc 4.00%, 01/15/2022 10 10 9.75%, 02/01/2015 (c) 15 13 5.38%, 10/15/2041 5 5 Zayo Group LLC/Zayo Capital Inc 7.63%, 04/15/2031 5 6 10.25%, 03/15/2017 10 11 Univision Communications Inc $ 35 7.88%, 11/01/2020 (c) 5 5 8.50%, 05/15/2021 (c) 20 20 Iron & Steel - 0.07% Viacom Inc AK Steel Corp 6.88%, 04/30/2036 10 13 8.38%, 04/01/2022 5 5 See accompanying notes 19 Schedule of Investments Balanced Account March 31, 2012 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Media (continued) Mortgage Backed Securities (continued) Videotron Ltee Credit Suisse Mortgage Capital Certificates 5.00%, 07/15/2022 (c) $ 5 $ 5 (continued) $ 592 5.63%, 06/10/2049 (c),(e) $ 50 $ 52 Fannie Mae Mining - 0.31% 3.81%, 02/25/2037 (e) 62 3 Alcoa Inc 5.76%, 06/25/2018 (e) 195 19 5.40%, 04/15/2021 15 16 6.01%, 03/25/2024 (e) 130 12 AngloGold Ashanti Holdings PLC 6.50%, 02/25/2047 19 22 5.38%, 04/15/2020 10 10 6.51%, 11/25/2036 (e) 67 10 BHP Billiton Finance USA Ltd 6.71%, 04/25/2039 (e) 9 10 1.13%, 11/21/2014 15 15 7.63%, 03/25/2039 (e) 10 11 4.13%, 02/24/2042 20 19 Freddie Mac FMG Resources August 2006 Pty Ltd 0.84%, 08/15/2018 (e) 30 30 6.88%, 02/01/2018 (c) 10 10 3.50%, 02/15/2025 (e) 668 67 8.25%, 11/01/2019 (c) 5 5 3.50%, 03/15/2027 (e) 100 12 Rio Tinto Finance USA Ltd 6.26%, 07/15/2041 (e) 192 38 1.88%, 11/02/2015 10 10 Ginnie Mae Rio Tinto Finance USA PLC 5.00%, 10/16/2022 (e) 73 6 2.00%, 03/22/2017 30 30 7.15%, 01/16/2032 (e) 395 83 4.75%, 03/22/2042 15 15 Greenwich Capital Commercial Funding Southern Copper Corp Corp 6.75%, 04/16/2040 5 6 5.44%, 03/10/2039 (e) 60 66 Vale Overseas Ltd GS Mortgage Securities Corp II 4.38%, 01/11/2022 5 5 5.79%, 08/10/2045 (e) 50 56 4.63%, 09/15/2020 8 9 JP Morgan Chase Commercial Mortgage Volcan Cia Minera SAA Securities Corp 5.38%, 02/02/2022 (c) 4 4 5.34%, 06/12/2041 (e) 46 47 Xstrata Finance Canada Ltd LB-UBS Commercial Mortgage Trust 3.60%, 01/15/2017 (c) 10 10 4.74%, 07/15/2030 85 92 $ 164 6.23%, 07/17/2040 (e) 50 28 Miscellaneous Manufacturing - 0.24% Morgan Stanley Capital I Textron Inc 5.60%, 04/12/2049 (e) 25 27 6.20%, 03/15/2015 10 11 5.60%, 04/12/2049 (e) 103 107 Tyco Electronics Group SA NCUA Guaranteed Notes 1.60%, 02/03/2015 15 15 2.90%, 10/29/2020 80 84 Tyco International Finance SA 3.50%, 02/03/2022 25 24 RBSCF Trust 5.79%,09/17/2039 (c),(e) 50 53 4.13%, 10/15/2014 10 11 Wachovia Bank Commercial Mortgage Trust 6.00%, 11/15/2013 10 11 0.44%, 12/15/2043 (c),(e) 50 35 Tyco International Ltd / Tyco International 5.68%, 05/15/2046 (e) 110 125 Finance SA 5.90%, 02/15/2051 (e) 55 61 7.00%, 12/15/2019 45 55 WAMU Commercial Mortgage Securities Trust $ 127 3.83%, 01/25/2035 (c) 1 1 Mortgage Backed Securities - 3.22% WaMu Mortgage Pass Through Certificates Banc of America Funding Corp 2.56%, 05/25/2035 (e) 3 3 0.52%, 07/20/2036 (e) 116 74 Washington Mutual Alternative Mortgage Banc of America Merrill Lynch Commercial Pass-Through Certificates Mortgage Inc 0.52%, 06/25/2046 (e) 22 1 5.89%, 07/10/2044 15 17 $ 1,708 BCRR Trust 5.86%, 12/15/2043 (c) 25 26 Office & Business Equipment - 0.03% Citigroup Commercial Mortgage Trust Xerox Corp 5.62%, 12/10/2049 (e) 21 21 6.75%, 02/01/2017 15 17 Citigroup/Deutsche Bank Commercial Mortgage Trust Oil & Gas - 1.33% 5.23%, 07/15/2044 (e) 25 28 Anadarko Petroleum Corp 5.62%, 10/15/2048 50 56 5.95%, 09/15/2016 35 40 Commercial Mortgage Pass Through 6.20%, 03/15/2040 25 28 Certificates BP Capital Markets PLC 5.75%, 06/10/2046 (e) 85 96 3.13%, 10/01/2015 35 37 Countrywide Asset-Backed Certificates Canadian Natural Resources Ltd 0.64%, 04/25/2036 (e) 61 — 5.70%, 05/15/2017 15 18 Credit Suisse First Boston Mortgage Securities Chaparral Energy Inc Corp 8.25%, 09/01/2021 5 5 0.78%, 11/15/2037 (c),(e) 998 17 8.88%, 02/01/2017 (e) 5 5 5.23%, 12/15/2040 (e) 90 99 9.88%, 10/01/2020 10 11 Credit Suisse Mortgage Capital Certificates Chesapeake Energy Corp 5.34%, 12/15/2043 (c),(e) 25 25 6.13%, 02/15/2021 10 10 5.47%, 09/15/2039 80 88 See accompanying notes 20 Schedule of Investments Balanced Account March 31, 2012 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Oil & Gas (continued) Oil & Gas Services (continued) Concho Resources Inc SESI LLC 7.00%, 01/15/2021 $ 10 $ 11 6.38%, 05/01/2019 $ 5 $ 5 ConocoPhillips 7.13%, 12/15/2021 (c) 5 6 5.75%, 02/01/2019 15 18 Weatherford International Ltd/Bermuda Denbury Resources Inc 7.00%, 03/15/2038 10 11 8.25%, 02/15/2020 5 6 $ 125 9.75%, 03/01/2016 5 6 Devon Energy Corp Other Asset Backed Securities - 1.63% 2.40%, 07/15/2016 15 15 Ameriquest Mortgage Securities Inc 0.54%, 03/25/2035 (e) 2 2 Gazprom OAO Via Gaz Capital SA Carrington Mortgage Loan Trust 8.63%, 04/28/2034 40 50 0.52%, 12/25/2035 (e) 275 265 Hilcorp Energy I LP/Hilcorp Finance Co 7.63%, 04/15/2021 (c) 15 16 Citigroup Mortgage Loan Trust Inc 0.39%, 03/25/2037 (e) 65 61 Linn Energy LLC/Linn Energy Finance Corp 6.50%, 05/15/2019 (c) 5 5 Countrywide Asset-Backed Certificates 0.49%, 03/25/2036 (b),(e) 102 61 7.75%, 02/01/2021 5 5 1.85%, 01/25/2034 (e) 123 78 8.63%, 04/15/2020 5 5 First Horizon Asset Backed Trust Nabors Industries Inc 0.37%, 10/25/2026 (e) 83 61 5.00%, 09/15/2020 15 16 First-Citizens Home Equity Loan LLC Nexen Inc 0.45%, 09/15/2022 (c),(e) 14 13 6.40%, 05/15/2037 30 33 GE Dealer Floorplan Master Note Trust Petrobras International Finance Co - Pifco 0.84%, 07/20/2016 (e) 200 201 5.38%, 01/27/2021 55 59 JP Morgan Mortgage Acquisition Corp Petro-Canada 0.39%, 03/25/2037 (e) 75 57 5.95%, 05/15/2035 20 23 Petroleos de Venezuela SA 5.45%, 11/25/2036 40 39 4.90%, 10/28/2014 5 5 Marriott Vacation Club Owner Trust 5.52%, 05/20/2029 (c),(e) 12 12 5.25%, 04/12/2017 10 8 MSDWCC Heloc Trust 5.38%, 04/12/2027 11 7 0.43%, 07/25/2017 (e) 15 13 Petroleos Mexicanos 4.88%, 01/24/2022 (c) 10 11 $ 863 6.50%, 06/02/2041 10 11 Packaging & Containers - 0.04% Petroleum Development Corp Crown Cork & Seal Co Inc 12.00%, 02/15/2018 10 11 7.38%, 12/15/2026 3 3 Phillips 66 Plastipak Holdings Inc 1.95%, 03/05/2015 (c) 45 45 10.63%, 08/15/2019 (c) 5 6 4.30%, 04/01/2022 (c) 35 36 Rock-Tenn Co Pioneer Natural Resources Co 4.90%, 03/01/2022 (c) 5 5 7.50%, 01/15/2020 5 6 Sealed Air Corp Precision Drilling Corp 8.38%, 09/15/2021 (c) 5 6 6.63%, 11/15/2020 5 5 $ 20 Range Resources Corp 5.00%, 08/15/2022 5 5 Pharmaceuticals - 0.53% Samson Investment Co AmerisourceBergen Corp 9.75%, 02/15/2020 (c) 5 5 5.63%, 09/15/2012 25 26 Suncor Energy Inc Aristotle Holding Inc 6.10%, 06/01/2018 10 12 2.10%, 02/12/2015 (c) 5 5 Talisman Energy Inc 2.75%, 11/21/2014 (c) 25 26 5.13%, 05/15/2015 10 11 3.50%, 11/15/2016 (c) 25 26 Total Capital International SA 3.90%, 02/15/2022 (c) 25 25 1.50%, 02/17/2017 15 15 6.13%, 11/15/2041 (c) 5 6 Transocean Inc Endo Pharmaceuticals Holdings Inc 5.05%, 12/15/2016 30 32 7.25%, 01/15/2022 10 11 6.38%, 12/15/2021 45 51 GlaxoSmithKline Capital Inc Venoco Inc 5.38%, 04/15/2034 15 17 11.50%, 10/01/2017 5 5 McKesson Corp $ 703 3.25%, 03/01/2016 20 21 Merck & Co Inc Oil & Gas Services - 0.24% 5.95%, 12/01/2028 5 6 Baker Hughes Inc 6.50%, 12/01/2033 (e) 10 14 3.20%, 08/15/2021 (c) 15 15 Teva Pharmaceutical Finance Co BV Cameron International Corp 2.40%, 11/10/2016 50 51 4.50%, 06/01/2021 15 16 Teva Pharmaceutical Finance IV BV 6.38%, 07/15/2018 25 30 3.65%, 11/10/2021 5 5 7.00%, 07/15/2038 5 6 Watson Pharmaceuticals Inc Halliburton Co 5.00%, 08/15/2014 20 21 3.25%, 11/15/2021 20 21 Wyeth LLC Schlumberger Investment SA 5.95%, 04/01/2037 10 13 3.30%, 09/14/2021 (c) 15 15 6.00%, 02/15/2036 5 6 $ 279 See accompanying notes 21 Schedule of Investments Balanced Account March 31, 2012 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Pipelines - 0.53% Retail (continued) El Paso Corp Macy's Retail Holdings Inc 7.75%, 01/15/2032 $ 5 $ 6 5.75%, 07/15/2014 $ 5 $ 5 El Paso Pipeline Partners Operating Co LLC 5.90%, 12/01/2016 15 17 5.00%, 10/01/2021 30 31 McDonald's Corp Energy Transfer Equity LP 3.70%, 02/15/2042 10 9 7.50%, 10/15/2020 5 6 Nordstrom Inc Energy Transfer Partners LP 6.25%, 01/15/2018 20 24 5.20%, 02/01/2022 10 10 Rite Aid Corp 6.05%, 06/01/2041 15 15 9.75%, 06/12/2016 5 6 6.50%, 02/01/2042 10 11 Suburban Propane Partners LP/Suburban Enterprise Products Operating LLC Energy Finance Corp 4.85%, 08/15/2042 25 24 7.38%, 03/15/2020 5 5 6.13%, 10/15/2039 20 23 Toys R Us Property Co II LLC 6.45%, 09/01/2040 5 6 8.50%, 12/01/2017 5 5 8.38%, 08/01/2066 25 27 Wal-Mart Stores Inc Kinder Morgan Energy Partners LP 5.00%, 10/25/2040 5 6 5.30%, 09/15/2020 20 22 $ 165 5.63%, 09/01/2041 15 15 MarkWest Energy Partners LP / MarkWest Savings & Loans - 0.06% Energy Finance Corp Santander Holdings USA Inc 6.25%, 06/15/2022 10 10 4.63%, 04/19/2016 30 30 6.75%, 11/01/2020 5 5 ONEOK Inc Semiconductors - 0.01% 4.25%, 02/01/2022 15 15 Jazz Technologies Inc ONEOK Partners LP 8.00%, 06/30/2015 5 4 3.25%, 02/01/2016 25 26 Plains All American Pipeline LP / PAA Finance Corp Software - 0.05% 3.65%, 06/01/2022 25 25 First Data Corp 7.38%, 06/15/2019 (c) 5 5 Regency Energy Partners LP / Regency Energy Finance Corp Oracle Corp 6.50%, 07/15/2021 5 5 5.38%, 07/15/2040 10 12 $ 282 6.13%, 07/08/2039 5 6 Serena Software Inc REITS - 0.39% 10.38%, 03/15/2016 5 5 Alexandria Real Estate Equities Inc $ 28 4.60%, 04/01/2022 10 10 DDR Corp Sovereign - 0.33% 4.75%, 04/15/2018 25 26 Argentina Boden Bonds 7.00%, 10/03/2015 (g) 4 4 DuPont Fabros Technology LP 8.50%, 12/15/2017 5 5 Argentine Republic Government International Entertainment Properties Trust Bond 7.75%, 07/15/2020 35 37 8.28%, 12/31/2033 3 2 ERP Operating LP Hungary Government International Bond 4.63%, 12/15/2021 40 42 6.38%, 03/29/2021 2 2 HCP Inc Indonesia Government International Bond 3.75%, 02/01/2019 45 45 7.25%, 04/20/2015 5 6 Host Hotels & Resorts LP Mexico Government International Bond 6.88%, 11/01/2014 10 10 3.63%, 03/15/2022 10 10 Rayonier Inc 4.75%, 03/08/2044 16 16 3.75%, 04/01/2022 10 10 Romanian Government International Bond 6.75%, 02/07/2022 (c) 4 4 Simon Property Group LP Russian Foreign Bond - Eurobond 4.75%, 03/15/2042 10 9 7.50%, 03/31/2030(e) 17 20 Ventas Realty LP / Ventas Capital Corp 7.50%, 03/31/2030 (c) 50 60 4.25%, 03/01/2022 15 15 $ 209 Turkey Government International Bond 6.88%, 03/17/2036 8 9 Retail - 0.31% 7.25%, 03/15/2015 15 16 AmeriGas Partners LP/AmeriGas Finance Venezuela Government International Bond Corp 5.75%, 02/26/2016 15 13 6.25%, 08/20/2019 10 10 9.25%, 09/15/2027 15 13 AutoNation Inc $ 175 5.50%, 02/01/2020 5 5 CVS Caremark Corp Student Loan Asset Backed Securities - 0.05% 5.75%, 05/15/2041 10 11 SLM Student Loan Trust 1.86%, 01/25/2018 (e) 25 26 6.60%, 03/15/2019 15 19 CVS Pass-Through Trust 5.77%, 01/10/2033 (c) 19 21 Telecommunications - 0.89% 5.93%, 01/10/2034 (c) 15 16 America Movil SAB de CV 7.51%, 01/10/2032 (c) 5 6 5.63%, 11/15/2017 7 8 See accompanying notes 22 Schedule of Investments Balanced Account March 31, 2012 (unaudited) Principal Principal BONDS (continued) Amount (000's) Value (000's) BONDS (continued) Amount (000's) Value (000's) Telecommunications (continued) Transportation (continued) AT&T Inc Navios Maritime Holdings Inc / Navios 1.60%, 02/15/2017 $ 25 $ 25 Maritime Finance US Inc 2.95%, 05/15/2016 10 11 8.88%, 11/01/2017 $ 5 $ 5 5.55%, 08/15/2041 25 28 PHI Inc 6.15%, 09/15/2034 15 17 8.63%, 10/15/2018 5 5 CenturyLink Inc Swift Services Holdings Inc 5.80%, 03/15/2022 30 29 10.00%, 11/15/2018 5 5 7.65%, 03/15/2042 20 19 $ 97 Cincinnati Bell Inc TOTAL BONDS $ 11,178 8.38%, 10/15/2020 5 5 U.S. GOVERNMENT & GOVERNMENT Principal Cisco Systems Inc AGENCY OBLIGATIONS - 17.24% Amount (000's) Value (000's) 5.50%, 01/15/2040 5 6 Federal Home Loan Mortgage Corporation (FHLMC) - 5.90%, 02/15/2039 10 12 2.28% Clearwire Communications LLC/Clearwire 4.00%, 10/01/2041 (h) $ 25 $ 26 Finance Inc 4.50%, 04/01/2031 (h) 72 77 14.75%, 12/01/2016 (c) 5 5 4.50%, 04/01/2041 (h) 237 252 12.00%, 12/01/2015 (c) 15 15 5.00%, 06/01/2031 (h) 32 35 Goodman Networks Inc 5.00%, 08/01/2040 (h) 219 238 12.13%, 07/01/2018 (c) 10 10 5.00%, 06/01/2041 (h) 81 88 Intelsat Luxembourg SA 5.50%, 12/01/2022 (h) 22 23 11.50%, 02/04/2017 20 21 5.50%, 05/01/2036 (h) 60 65 11.25%, 02/04/2017 15 16 6.00%, 01/01/2029 (h) 17 19 Level 3 Communications Inc 6.00%, 10/01/2036 (e),(h) 35 39 11.88%, 02/01/2019 7 7 6.00%, 08/01/2037 (h) 78 88 Level 3 Financing Inc 6.00%, 01/01/2038 (e),(h) 16 18 8.13%, 07/01/2019 (c) 5 5 6.00%, 07/01/2038 (h) 64 71 8.63%, 07/15/2020 (c) 10 11 6.50%, 06/01/2017 (h) 19 21 Nextel Communications Inc 6.50%, 05/01/2031 (h) 5 6 7.38%, 08/01/2015 20 19 6.50%, 06/01/2031 (h) 17 20 NII Capital Corp 6.50%, 11/01/2031 (h) 5 6 7.63%, 04/01/2021 20 20 6.50%, 10/01/2035 (h) 39 44 Qwest Corp 7.00%, 12/01/2027 (h) 19 22 6.75%, 12/01/2021 20 22 7.50%, 08/01/2030 (h) 2 2 SBA Tower Trust 8.00%, 12/01/2030 (h) 41 49 4.25%, 04/15/2015 (c) 25 26 $ 1,209 Sprint Nextel Corp 7.00%, 03/01/2020 (c) 5 5 Federal National Mortgage Association (FNMA) - 6.02% 9.00%, 11/15/2018 (c) 5 5 2.35%, 07/01/2034 (e),(h) 8 8 9.13%, 03/01/2017 (c) 5 5 2.50%, 05/01/2027 (h),(i) 410 415 Telefonica Emisiones SAU 2.57%, 03/01/2035 (e),(h) 20 21 3.73%, 04/27/2015 25 25 3.00%, 04/01/2027 (h),(i) 160 166 Verizon Communications Inc 3.26%, 06/01/2041 (e),(h) 156 163 2.00%, 11/01/2016 55 56 4.00%, 08/01/2020 (h) 21 22 Verizon Global Funding Corp 4.00%, 04/01/2027 (h),(i) 100 106 7.75%, 12/01/2030 20 27 4.00%, 02/01/2031 (h) 22 23 Virgin Media Finance PLC 4.00%, 03/01/2031 (h) 164 174 5.25%, 02/15/2022 2 2 4.00%, 04/01/2031 (h) 32 34 Wind Acquisition Finance SA 4.00%, 06/01/2031 (h) 40 43 11.75%, 07/15/2017 (c) 10 10 4.00%, 03/01/2041 (h) 47 50 $ 472 4.00%, 04/01/2042 (h),(i) 250 262 4.50%, 05/01/2031 (h) 162 172 Toys, Games & Hobbies - 0.02% 4.50%, 05/01/2040 (h) 32 34 Mattel Inc 4.50%, 05/01/2040 (h) 185 201 5.45%, 11/01/2041 10 10 4.50%, 07/01/2040 (h) 35 37 4.50%, 01/01/2041 (h) 235 253 Transportation - 0.18% 4.50%, 01/01/2041 (h) 24 26 Canadian National
